Case 1:18-cr-00681-WFK Document 188-1 Filed 09/18/19 Page 1 of 66 PageID #: 5818




                        EXHIBIT A
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 2Page
                                                               of 661 PageID
                                                                      of 65 #: 5819



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                     v.
                                              Crim. Action No.: 15-CR-00611 (AJN)
 BENJAMIN WEY and
 SEREF DOĞAN ERBEK,

                     Defendants.




              REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT
            OF DEFENDANT BENJAMIN WEY’S MOTION TO SUPPRESS,
             TO DISMISS THE INDICTMENT, AND FOR OTHER RELIEF




                                              HAYNES AND BOONE, LLP
                                              30 Rockefeller Plaza
                                              New York, New York 10012
                                              (212) 659-7300
                                              Attorneys for Defendant Benjamin Wey
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 3Page
                                                               of 662 PageID
                                                                      of 65 #: 5820



                                                   TABLE OF CONTENTS

                                                                                                                                      Page

 PRELIMINARY STATEMENT .....................................................................................................1

 ARGUMENT ...................................................................................................................................7

          I. THE SEARCH WARRANTS ARE OVERLY BROAD AND UNREASONABLE
               “GENERAL WARRANTS” ...................................................................................... 7

                    A.        The Search Warrants Are Facially Unconstitutional General Warrants......... 8

                    B.        The “All Business Records” Exception Does Not Apply ............................ 16

                    C.        The Government Cannot Save Its Unconstitutional Warrants By
                              Reference To Items Outside The Warrants .................................................. 21

                    D.        The Good Faith Exception Does Not Apply ................................................ 23

          II. THE GOVERNMENT IMPROPERLY CONDUCTED SEARCHES AND
                RETAINED MATERIALS BEYOND THE SCOPE OF THE WARRANT .......... 27

          III. THE CASE AGENT’S SUPPORTING AFFIDAVIT WAS MATERIALLY
                MISLEADING ......................................................................................................... 32

                    A.        The Search Warrant Affidavits Are Materially Misleading ......................... 42

                    B.        At a Minimum, A Franks Hearing Is Appropriate ....................................... 42

          IV. THE GOVERNMENT SHOULD BE COMPELLED TO DISCLOSE ITS
               TAINT PROCESS, AND SHOULD BE PROHIBITED FROM REVIEWING
               PRIVILEGED OR POTENTIALLY PRIVILEGED DOCUMENTS ..................... 42

          V. THE CHARGES SHOULD BE DISMISSED .............................................................. 44

                    A.        Counts One, Two, Three, Four, Seven, And Eight Are Duplicitous ............ 44

                    B.        Counts Two Through Six Must Be Dismissed ............................................. 47

                    C.        Counts One, Seven, And Eight Also Fail ..................................................... 52

                    D.        The Government’s Prejudicial Pre-Indictment Delay Requires
                              Dismissal Of The Indictment........................................................................ 52

          VI. MR. WEY SHOULD BE PERMITTED TO TAKE A PRE-TRIAL
               DEPOSITION OF CO-DEFENDANT SEREF DOĞAN ERBEK PURSUANT
               TO RULE 15 ............................................................................................................ 53
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 4Page
                                                               of 663 PageID
                                                                      of 65 #: 5821



          VII. THE INDICTMENT SHOULD BE STRIPPED OF ALL REFERENCES TO
                MR. WEY’S PURPORTED “A/K/As” .................................................................... 55

 CONCLUSION ..............................................................................................................................57




                                                                     ii
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 5Page
                                                               of 664 PageID
                                                                      of 65 #: 5822




                                                TABLE OF AUTHORITIES

                                                                                                                               Page(s)

 Cases

 Anti-Monopoly, Inc. v. Hasbro, Inc.,
    958 F. Supp. 895 (S.D.N.Y. 1997)...........................................................................................48

 Calderon v. City of New York,
    14-CV-1082, 2015 WL 5802483 (S.D.N.Y. Oct. 5, 2015) ......................................................36

 Exodus Partners, LLC v. Cooke,
    04-CV-10239, U.S. Dist. LEXIS 3544 (S.D.N.Y. Jan. 16, 2007) ...........................................48

 Chiarella v. United States,
    445 U.S. 222 (1980) .................................................................................................................47

 GFL Advantage Fund, Ltd. v. Colkitt,
   272 F.3d 189 (3d Cir. 2001).....................................................................................................50

 Groh v. Ramirez,
    540 U.S. 551 (2004) ...........................................................................................................21, 24

 Maryland v. Garrison,
   480 U.S. 79 (1987) ...................................................................................................................14

 Nat’l City Trading Corp. v. United States,
    635 F.2d 1020 (2d Cir. 1980)...................................................................................................18

 Nanopierce Techs., Inc. v. Southridge Capital Mgmt., LLC,
    02-CV-767, 2002 U.S. Dist. LEXIS 24049 (S.D.N.Y. Oct. 10, 2002) ....................................50

 Russell v. United States,
    369 U.S. 749 (1962) .................................................................................................................49

 SEC v. China Energy Savings Technology,
    No. 06 Cv. 6402 (E.D.N.Y. 2006) ...........................................................................................34

 SEC v. Masri,
    523 F. Supp. 2d 361 (2007) .....................................................................................................50

 Sharette v. Credit Suisse Intern.,
    127 F. Supp. 3d 60 (S.D.N.Y. 2015)........................................................................................48




                                                                    iii
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 6Page
                                                               of 665 PageID
                                                                      of 65 #: 5823



 United States v. Alfonso,
    143 F.3d 772 (2d Cir. 1998).....................................................................................................49

 United States v. Barr,
    816 F.2d 94 (2d Cir. 1987).................................................................................................49, 50

 United States v. Bongiorno,
    05-CR- 390, 2006 WL 1140864 (S.D.N.Y. May 1, 2006) ......................................................49

 United States v. Bowen,
    689 F. Supp. 2d 675 (S.D.N.Y. 2010)......................................................................................18

 United States v. Brennan,
    183 F.3d 139 (2d Cir. 1999).....................................................................................................51

 United States v. Burke,
    718 F. Supp. 1130 (S.D.N.Y. 1989).............................................................................17, 18, 19

 United States v. Calandra,
    414 U.S. 338 (1974) .................................................................................................................16

 United States v. Clark,
    638 F.3d 89 (2d Cir. 2011).......................................................................................................27

 United States v. Cohan,
    628 F. Supp. 2d 355 (E.D.N.Y. 2009) .....................................................................................18

 United States v. D’Amico,
    734 F. Supp. 2d 321 (S.D.N.Y. 2010)................................................................................17, 18

 United States v. Dixon,
    536 F.2d 1388 (2d Cir. 1976)...................................................................................................51

 United States v. Finnerty,
    533 F.3d 143 (2d Cir. 2008)...............................................................................................47, 48

 United States v. Galpin,
    720 F.3d 436 (2d Cir. 2013)............................................................................................. passim

 United States v. Ganias (Ganias I),
    755 F.3d 125 (2d Cir. 2014)............................................................................................. passim

 United States v. Ganias (Ganias II),
    12-CR-240, 2016 WL 3031285 (2d Cir. May 27, 2016) ................................................. passim

 United States v. George,
    386 F.3d 383 (2d Cir. 2004).....................................................................................................51




                                                                    iv
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 7Page
                                                               of 666 PageID
                                                                      of 65 #: 5824



 United States v. George,
    975 F.2d 72 (2d Cir. 1992)............................................................................................... passim

 United States v. Grant,
    14-CR-391, 2015 WL 321586 (N.D. Tex. Jan. 26, 2015) .......................................................56

 United States v. Gross,
    165 F. Supp. 2d 372 (E.D.N.Y. 2001) .....................................................................................53

 United States v. Hernandez,
    09-CR-625, 2010 U.S. Dist. LEXIS 719 (S.D.N.Y. Jan. 6, 2010) ................................8, 16, 18

 United States v. Hickey,
    16 F. Supp. 2d 223 (E.D.N.Y. 1998) ...........................................................................17, 19, 20

 United States v. Jacobson,
    4 F. Supp. 3d 515, 519 (E.D.N.Y. 2014) .................................................................................15

 United States v. Johnpull,
    739 F.2d 702 (2d Cir. 1984).....................................................................................................54

 United States v. Johns,
    851 F.2d 1131 (9th Cir. 1988) .................................................................................................42

 United States v. Kaiser,
    609 F.3d 556 (2d Cir. 2010).....................................................................................................51

 United States v. Kaplan,
    02-CR-883, 2003 U.S. Dist. LEXIS 21825 (S.D.N.Y. Dec. 8, 2003) ....................................43

 United States v. Leon,
    468 U.S. 897 (1984) .................................................................................................................37

 United States v. Liu,
    12-CR-934, 2014 U.S. Dist. LEXIS 3520 (S.D.N.Y. Jan. 10, 2014) ......................................18

 United States v. Levy,
    11-CR-62, 2013 U.S. Dist. LEXIS 25508 (S.D.N.Y. Feb. 25, 2013) ......................................27

 United States v. Lustyik,
    57 F. Supp. 3d 213 (S.D.N.Y. 2014)........................................................................................15

 United States v. Matthews,
    787 F.2d 38 (2d Cir. 1986).......................................................................................................51

 United States v. Metter,
    860 F. Supp. 2d 205 (E.D.N.Y. 2012) ............................................................................. passim




                                                                     v
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 8Page
                                                               of 667 PageID
                                                                      of 65 #: 5825



 United States v. Moetamedi,
    92-CR-411, 1993 U.S. Dist. LEXIS 6311 (N.D.N.Y. May 5, 1993) .......................................26

 United States v. Mowad,
    641 F.2d 1067 (2d Cir. 1981)...................................................................................................47

 United States v. Mulheren,
    938 F.2d 364 (2d Cir. 1991).....................................................................................................50

 United States v. Myers,
    635 F.2d 932 (2d Cir. 1980).....................................................................................................47

 United States v. Myers,
    692 F.2d 823 (2d Cir. 1982).....................................................................................................47

 United States v. Oloyede,
    982 F.2d 133 (4th Cir. 1992) ...................................................................................................18

 United States v. Pena,
    961 F.2d 333 (2d Cir. 1992)...............................................................................................23, 25

 United States v. Pirro,
    212 F.3d 86 (2d Cir. 2000).......................................................................................................49

 United States v. Riley,
    906 F.2d 841 (2d Cir. 1990).....................................................................................................15

 United States v. Robilotto,
    828 F.2d 940 (2d Cir. 1987).....................................................................................................47

 United States v. Roche,
    614 F.2d 6 (1st Cir.1980) .........................................................................................................13

 United States v. Rosa,
    626 F.3d 56 (2d Cir. 2010).................................................................................................21, 25

 United States v. Ross,
    98-CR-1174-1, 1999 WL 782749 (S.D.N.Y. Sept. 16, 1999) .................................................47

 United States v. Ryan,
    07-CR-35, 2009 U.S. Dist. LEXIS 53644 (D. Vt. May 26, 2009) ....................................24, 25

 United States v. Schlisser,
    168 Fed. App’x 483 (2d Cir. 2006)..........................................................................................51

 United States v. Starks,
    515 F.2d 112 (3d Cir. 1975).....................................................................................................46




                                                                   vi
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 9Page
                                                               of 668 PageID
                                                                      of 65 #: 5826



 United States v. Sturdivant,
    244 F.3d 71 (2d Cir. 2001).......................................................................................................46

 United States v. Vilar,
    05-CR-621, 2007 WL 1075041 (S.D.N.Y. Apr. 4, 2007)................................................ passim

 United States v. Wagner,
    989 F.2d 69 (2d Cir. 1993).......................................................................................................26

 United States v. Washington,
    12-CR-146, 2012 U.S. Dist. LEXIS 159863 (S.D.N.Y. Nov. 7, 2012) ...................................12

 United States v. Westover,
    812 F. Supp. 38 (D. Vt. 1992)..................................................................................................42

 United States v. Williams,
    705 F.2d 603 (2d Cir. 1983).....................................................................................................47

 United States v. Young,
    745 F.2d 733 (2d Cir. 1984).....................................................................................................15

 United States v. Zemlyansky,
    945 F. Supp. 2d 438 (S.D.N.Y. 2013).............................................................................. passim

 Voss v. Bergsgaard,
    774 F.2d 402 (10th Cir.1985) ..................................................................................................13

 Statutes and Rules

 15 U.S.C. § 78ff .............................................................................................................................51

 15 U.S.C. § 78j(b) ..........................................................................................................................47

 15 U.S.C. § 78s ..............................................................................................................................34

 18 U.S.C. § 1343 ............................................................................................................................47

 18 U.S.C. § 1348 ............................................................................................................................47

 17 CR 240.19b4 .............................................................................................................................34

 Other Authorities

 R. Colombo, Effectuating Disclosure Under the Williams Act,
    60 Cath U. L. Rev. 329 (2011) ................................................................................................51

 U.S. CONST. AMEND. IV .............................................................................................................7, 11




                                                                       vii
Case 1:18-cr-00681-WFK
          Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                           62 09/18/19
                                               Filed 08/12/16
                                                         Page 10
                                                               Page
                                                                 of 66
                                                                     9 of
                                                                       PageID
                                                                          65 #: 5827



         Defendant Benjamin Wey, by his attorneys, Haynes and Boone, LLP, submits this reply

  memorandum of law in further support of his pretrial motions to: (a) suppress evidence seized

  pursuant to search warrants executed on or about January 25, 2012 at the offices of NYG Capital,

  LLC, located at 40 Wall Street, 38th Floor, New York, New York (the “NYGG Office”), and his

  apartment located at West Street in New York, New York (the “Apartment”); (b) dismiss the

  Indictment for various grounds including that certain counts are improperly duplicitous or fail to

  allege a fraud, and for prejudicial pre-indictment delay; (c) compel the Government to disclose

  its privileged document review taint process; (d) take the deposition of co-defendant Seref

  Doğan Erbek pursuant to Rule 15; and (e) strike from the Indictment all references to Mr. Wey’s

  purported a/k/as.

                                   PRELIMINARY STATEMENT

         The Government’s opposition papers merely serve to make clear that the fruits of the

  unconstitutional searches of Mr. Wey’s home and business must be suppressed. The

  Government effectively concedes that the search warrants for the NYGG Office and the

  Apartment were defective on their faces. The warrants identify no crime under investigation,

  provide no guidance by subject matter or name limitations, and contain no timeframe limit. The

  warrants sought from the NYGG Office every record of its corporate occupant (NYGG), and

  from the Apartment every record of the owner-occupants (Mr. and Mrs. Wey). By any fair

  reading, the warrants granted the FBI the discretion to seize every conceivable form of record

  from both locations regardless of subject matter – which is exactly what those agents did –

  despite the fact that the Constitution prohibits fishing expeditions of this sort.

         So inescapable is this conclusion that the Government is now compelled to argue that the

  warrants were permissible because Mr. Wey’s business was allegedly “permeated by fraud,” thus

  triggering the “all records exception” to the Constitution’s prohibition of general warrants. This
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 11
                                                             Page
                                                                of 66
                                                                   10 PageID
                                                                      of 65 #: 5828



  post hoc argument fails because (a) the Government never made that argument to Magistrate

  Judge Dolinger, and (b) the Government did not then (in 2012), nor can it now, make the

  requisite showing to justify such authority. The Government’s description of a handful of

  transactions conducted over an eight (8) year time span could not conceivably have subjected

  NYGG to a full sweep of its records in 2012. Moreover, the notion that the Government

  perceived, in 2012, that NYGG was “permeated by fraud” sufficient to justify an “all records”

  seizure is belied by the fact that, subsequent to the search, it did absolutely nothing to shut down

  NYGG: for almost four years it did not charge anyone with any crime, it did not sue the business

  or its owners, and it did not seize bank accounts associated with the business. Quite the contrary,

  the Government permitted NYGG to operate unimpeded throughout that time. Given the

  context, the Government’s attempt to retroactively grant itself an “all records” warrant it never

  asked for in the first place (and concedes it never believed it obtained) smacks of bad faith.

  Further, even if the Government could avail itself now of the benefit of the “all records” warrant

  it never obtained, that would provide it no cover for the unconstitutional seizure of all the records

  from the Apartment, because that exception applies only to businesses, not homes, and the

  Government advances no similar argument (nor could it) concerning Apartment.

         Tacitly acknowledging these fatal flaws, the Government simultaneously argues that the

  warrants did not seek all records, but instead were properly particularized and limited in scope.

  Where the warrants fail to identify the crime(s) under investigation, the Government insists those

  crimes may be “inferred.” But the Government relies on no authority for that position, nor do

  the lists attached to the warrants – hundreds of names long and with all-encompassing record

  type descriptions – justify any such inference in any event. Likewise, the Government’s

  argument that the warrants’ missing specificity can be found in the supporting affidavits is




                                                   2
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 12
                                                             Page
                                                                of 66
                                                                   11 PageID
                                                                      of 65 #: 5829



  contrary to settled law, which prohibits the Court from considering materials outside the warrants

  themselves. The same is true for the “operation plan” and the alleged pre-search discussions

  among the FBI agents, neither of which were presented to or blessed by Magistrate Judge

  Dolinger.

         The futility of the Government’s effort to mischaracterize these warrants as “limited” is

  perfectly illustrated by the Government’s retorts to the items identified by the defense as

  improperly seized examples, including infant children’s passports, school report cards of their

  teenage nephew, and personal correspondence between Mrs. Wey and her father, among other

  irrelevant material. Amazingly, while insisting the warrants were properly limited to a discrete

  search for evidence of a federal “financial fraud” crime, they claim all these items were properly

  within the scope of the warrants! While the Government sheepishly concedes that Mrs. Wey’s

  pelvis X-rays are not covered by the warrants, that concession too merely serves to cement the

  defense’s point that it is clear that the Government did not properly seek, nor were they granted,

  the right to take “all records”: if that were the case, they would not now be conceding that the X-

  rays were outside the scope of the warrant.

         Nor can the Government save these searches by their self-serving insistence that they

  acted in good faith. The thin affidavits submitted in opposition to this motion at most raise a

  factual issue requiring a hearing on this point, and in fact undermine the Government’s good

  faith assertion. The agents cannot describe a single item they supposedly chose to leave behind,

  and Agent Thomas McGuire, who avers that the Komar Affidavit was made available to him,

  does not claim to have read it. Indeed, the Government submits no affidavit from any member of

  the search team attesting that they read the Komar Affidavit prior to the search. Absent some

  testimony concerning what the searching agents were told, what questions they asked and how




                                                   3
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 13
                                                             Page
                                                                of 66
                                                                   12 PageID
                                                                      of 65 #: 5830



  they proceeded thereafter in executing the searches, there is no basis for this Court to conclude

  the agents acted in good faith. Simply put, the Court cannot find the agents acted in good faith

  just because the Government conclusorily asserts it did so.

         The Government’s indefinite and abusive retention of all the seized electronic evidence,

  and its admissions concerning how it treated that evidence more than a year subsequent to the

  searches, precisely illustrates the problem of constitutional scope identified in United States v.

  Ganias (“Ganias I”), 755 F.3d 125 (2d Cir. 2014), and requires suppression as well. Agent

  McGuire asserts that, when he examined the seized computers and other electronic media, he

  reviewed only that material permitted by the supposedly limited warrants. But this assertion is

  contradicted by documents revealed for the first time in response this motion. Fifteen months

  after the searches were executed and all the computers and electronic media were seized, Agent

  McGuire executed automated searches across that data using a search term list twice as long as

  the original list from the warrants, including 165 or more individuals, entities and search terms

  that were not included in the already overbroad search warrant Exhibit B. (This is despite Agent

  Komar’s acknowledgment that the computer searches had to be limited to “the names” on

  Exhibit B). The Government does not suggest it ever received permission from any judge to run

  searches using those expanded lists. Rather, the Government simply added entities and search

  terms to its list – effectively unilaterally expanding the scope of its warrants – on its own

  initiative. Had the Government timely reviewed the materials gathered in response to the

  warrants for responsiveness and purged itself of the unresponsive material – as the law requires

  – it would not have had the opportunity, years later, to expand its searches into new subjects and

  areas in an effort to build a case against Mr. Wey.




                                                    4
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 14
                                                             Page
                                                                of 66
                                                                   13 PageID
                                                                      of 65 #: 5831



         Nor does the Government’s opposition cleanse the clear indicia of bad faith in the

  application itself, as identified in the moving brief on this motion. (See Doc. No. 45 (the

  “Moving Brief”)). Conceding (as it must) that the listing rule the Government claims was

  broken – the supposedly “key prerequisite” to NASDAQ listing – does not exist, the Government

  now disingenuously asserts it never claimed that rule existed in the first place. But that assertion

  was patent from the Komar Affidavit itself.

         No more persuasive is the Government’s assertion that Agent Komar never alleged

  certain transactions were structured by Mr. Wey’s relatives so as to avoid currency transaction

  reporting requirements, when quite plainly, that is precisely what he (wrongly) asserted. And the

  Government can muster no legitimate explanation for Agent Komar’s intentionally misleading

  descriptions of allegedly manipulative trading patterns. There was a plethora of public

  information to explain the rise in stock prices of Deer and SmartHeat in late 2009, but Agent

  Komar either chose not to inform Magistrate Judge Dolinger of the truth (because their

  application would have been undermined), or recklessly failed to investigate the truth (which the

  Government is loathe to now admit). And in fact, no “pump” truly overlapped in time with the

  alleged “dump,” but again, the Government chose to manipulate their date ranges to create the

  illusion of a contemporaneous “pump and dump.” Combined with the other Government

  misstatements and errors that have now come to light, this Court simply cannot accept the

  Government’s conclusory assertions that it acted in good faith.

         Next, despite the fact that, as demonstrated in the Moving Brief, the Government’s Rule

  16 production to date was littered with privileged documents seized and reviewed by the

  Government’s trial team, the Government nevertheless opposes Mr. Wey’s request for

  information concerning the “taint team” process so far, and further insists that it be permitted to




                                                   5
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 15
                                                             Page
                                                                of 66
                                                                   14 PageID
                                                                      of 65 #: 5832



  proceed unimpeded in reviewing yet another 1,295 documents it has preliminarily identified as

  privileged. Mr. Wey objects to this further invasion of his Fourth Amendment rights, prior to an

  examination of how and why the taint team process to date failed. The Government’s

  characterizations of its disclosure of that process are misleading at best, and the Government

  offers no justification for hiding its processes from the defense or the Court.

         The Government’s arguments for saving the Indictment from dismissal also fail. The

  Government’s attempt to excuse the duplicitous nature of several of the Indictment’s counts by

  mischaracterizing them as part of one long singular scheme is unpersuasive. Patently, the

  Government’s legal theories and their evidence concerning each of the three issuers in question

  are distinct, and their desire to bootstrap evidence and arguments concerning one issuer into

  proof regarding others is improper, and highly likely to lead to juror confusion and an incoherent

  verdict. Where the Indictment’s fraud counts are premised on allegations that fail to identify

  deceptive conduct, fraudulent intent or harm, they cannot stand, despite the fact that the

  Indictment parrots the language of the relevant statutes. Additionally, the inexcusable failure of

  the wire fraud count to identify a subject wire dooms Count Four; the failure of counts Five and

  Six to allege willfulness renders them unsustainable; and the money laundering counts fail

  because they are predicated (fatally) on the viability of the flawed fraud counts. And the

  Government provides no explanation for its unreasonable and abusive pre-indictment delay,

  which threatens to deprive Mr. Wey of a fair trial.

         Further, regarding Mr. Wey’s entirely reasonable request to preserve the exculpatory

  testimony of Mr. Erbek for trial, the Government’s offer of “safe passage” to Mr. Erbek is far

  from sufficient to protect Mr. Wey’s right to a fair trial. Mr. Erbek is not subject to this Court’s

  subpoena power, and Mr. Wey is not in a position to require his attendance at trial. This would




                                                    6
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 16
                                                             Page
                                                                of 66
                                                                   15 PageID
                                                                      of 65 #: 5833



  be true if Mr. Erbek expressed now a present intention to testify. Mr. Erbek is thus

  “unavailable,” and that requirement of Rule 15 is satisfied. The testimony is directly relevant to

  several material issues in this case, and the Government does not contend otherwise.

  Accordingly, a Rule 15 deposition of Mr. Erbek should be granted.

           Finally, the prejudicial surplusage references to Mr. Wey’s supposed “a/k/as” should be

  stricken. The Government’s chronology is simply wrong, and thus its justification for including

  those references is a baseless attempt to appeal to the jury’s basest instincts.

           Accordingly, as set forth in the Moving Brief and below, Mr. Wey’s motion should be

  granted in its entirety.

                                                   ARGUMENT

                                                           I.

                         THE SEARCH WARRANTS ARE OVERLY BROAD
                         AND UNREASONABLE “GENERAL WARRANTS”

           Notwithstanding the Government’s protestations to the contrary, the search warrants at

  issue are facially unconstitutional and, in effect, permitted the Government to seize virtually

  every type of document covering any and all subject matters at both the NYGG Office1 and the

  Apartment. The Fourth Amendment expressly forbids the use of general warrants: “no Warrants

  shall issue, but upon probable cause, supported by Oath or affirmation, and particularity

  describing the place to be searched, and the persons or things to be seized.” U.S. CONST.

  AMEND. IV (emphasis added). To be properly particularized, a warrant must (i) “identify the


  1
      In a footnote to the Government’s opposition brief (the “Opposition Brief” or “Opp.”), the Government confuses
      a clarifying point made in the Moving Brief. (Opp., p. 10 n.3) The Moving Brief notes, simply for clarification,
      that while the search warrant authorizes a search of the “Offices of New York Global Group Inc.,” in fact, the
      entity that occupied that office was NYG Capital, LLC, which did business as “New York Global Group.”
      (Opposition Declaration of Agent Komar, dated July 8, 2016, Doc. No. 54 (the “Komar Opposition Declaration”
      or “Komar Opp. Decl.”), Ex. 2; Siegal Decl., Ex. 8) While it is unclear what the Government is attempting to
      argue here, the point remains either way: the Government seized from the office of NYGG all records pertaining
      to NYGG.



                                                           7
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 17
                                                             Page
                                                                of 66
                                                                   16 PageID
                                                                      of 65 #: 5834



  specific offense for which the police have established probable cause”; (ii) “describe the place to

  be searched”; and (iii) “specify the items to be seized by their relation to designated crimes.”

  United States v. Galpin, 720 F.3d 436, 445 (2d Cir. 2013). A warrant must also be supported by

  probable cause to support the breadth of the search authorized. See United States v. Hernandez,

  09-CR-625, 2010 WL 26544, at *8 (S.D.N.Y. Jan. 6, 2010). The search warrants here failed to

  satisfy both of these requirements.

         The Government posits four futile arguments in opposition to the motion to suppress: (i)

  the search warrants are somehow not general warrants on their face; (ii) the “all records”

  exception applies; (iii) the FBI agents properly executed the searches by relying on materials

  outside the search warrant in order to properly limit the scope of the search; and (iv) the good

  faith exception applies. These arguments all fail, and as a consequence, the Court should

  suppress the fruits of those warrants.

  A.     The Search Warrants Are Facially Unconstitutional General Warrants

         The Government has offered no viable argument to challenge Mr. Wey’s assertion that,

  on their faces, the warrants are general warrants that call for the seizure of virtually everything in

  the NYGG Office and the Apartment. They were not limited by subject matter, time frame,

  document category, or any other discernible characteristic. The Government cannot deny that

  the warrants identify no crime or statute under investigation. The warrants purport to rely on

  attached lists (Exhibits A, B, and C) to provide direction to the searching agents. But as pointed

  out in the Moving Brief, those blunderbuss lists cover every conceivable record of anything

  contained in the subject locations. Whether or not every name on those lists could be justified by

  the sealed application paperwork (and they cannot), the effect of the lists was to cover

  everything, making the job of the searching agents a simple one – seize anything and everything.

  This is precisely what the Constitution prohibits.


                                                    8
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 18
                                                             Page
                                                                of 66
                                                                   17 PageID
                                                                      of 65 #: 5835



           The Government argues unpersuasively that the warrants are not general warrants

  because (i) they did not utter the magic words “all records relating to the commission of a crime”

  and (ii) the attached lists were supposedly “exhaustive” rather than “illustrative.”2

  (Government’s Memorandum of Law in Opposition (Doc. No. 53) (“Opp.”), pp. 27, 32, 39) The

  two-page single-spaced lists annexed to the warrants as Exhibit A permit the Government to

  seize virtually every type of document that could be found in a person’s home or a business

  office. (Siegal Decl., Ex. 9 (”Komar Aff.”) at Ex. A) Rather than address the breadth of the

  categories of documents listed in the search warrants, the Government paraphrases the lists in a

  disingenuous attempt to minimize their breadth. (Opp., pp. 11-12) For example, while the

  Government states that the warrants sought “telephone bills and other records of

  communication,” the actual passage from the warrant reads “telephone bills, telephone message

  pads, notes, memoranda and other records of internal and external communications.” (Compare

  Opp., p. 11 with Komar Aff., Ex. A at 1) The Government further avers that the warrants sought

  “financial records for the business,” when the actual warrant lists “financial records . . . banking

  and brokerage firm account statements, checks, and transaction records, wire transfer

  instructions, and similar documents. . .” (Id.) When read in full, the Government would be hard-

  pressed to identify a type of record not covered by the 12 paragraphs of Exhibit A, and indeed,

  the agents left virtually no format of record behind (including X-rays).

           The only purported limit on the items to be seized is a cross reference to the “Exhibit B”

  list of entity and individual names. While the Government claims that each of the 200 plus

  names on that list is justified by the Komar Affidavit, this misses the point. The effect of the list


  2
      Even this is not true. The supposedly “exhaustive” lists at paragraphs 1, 2, 8, 9, 10, 12 of Exhibit A are each
      prefaced with the word “including.” (Komar Aff., Ex. Ex. A) Accordingly, these lists are “illustrative” rather
      than “exhaustive.” In any event, the Government’s failed semantic argument misses the point – a reading of the
      plain language of these warrants reveals that they are general warrants.



                                                           9
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 19
                                                             Page
                                                                of 66
                                                                   18 PageID
                                                                      of 65 #: 5836



  is to cover everything, not just because the list is too long (although it is very long) but because

  the list included names that effectively gave the searching agents license to take everything. This

  is because the list included the very business entity whose office the agents were searching, and

  the very names of the owners of the Apartment: NYGG itself, and Mr. and Mrs. Wey,

  respectively. Had the Exhibit B lists stopped at those three names, the inclusion of NYGG, Mr.

  and Mrs. Wey would be sufficient to render these warrants “general warrants,” especially when

  combined with the fact that the warrants do not otherwise identify a crime or crimes under

  investigation, describe every conceivable form of record imaginable, and do not profess a time

  limitation. The Government fails to even address this key argument – which was highlighted in

  the Moving Brief no less than four times (Moving Brief, pp. 3, 19, 23, 33) – undoubtedly

  because it has no good answer.

         Further demonstrating the general nature of the search these warrants sanctioned, the

  Government executed them as such, scooping up everything that was not nailed down. The

  Government’s discussion of illustrative examples provided by the defense of patently irrelevant

  seized items essentially proves this point. (Opp., p. 40; see also Moving Brief., p. 24;

  Declaration of David Siegal, dated May 27, 2016 (Doc. No. 46) (“Siegal Decl.”), Ex. 27)

  Incredibly, the Government’s response is not that these items were improperly seized, but rather

  that these items were responsive to the warrant and that probable cause for these items had been

  established. These items included:

         (i)     a highly personal letter from Mr. Wey’s United States host family,
                 dated almost twenty-five years ago;

         (ii)    Mr. Wey’s health insurance card;

         (iii)   Mr. Wey’s infant children’s passports;

         (iv)    Mr. Wey’s nephew’s eleventh grade report card;



                                                   10
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 20
                                                             Page
                                                                of 66
                                                                   19 PageID
                                                                      of 65 #: 5837



           (v)      Mr. Wey’s wife’s diploma from the University of Central
                    Oklahoma, along with her college transcripts from the mid-1990s;

           (vi)     Mr. Wey’s wife’s 1998 GMAT score;

           (vii)    Mr. Wey’s wife’s medical records;

           (viii) Mr. Wey’s wife’s chest and pelvis X-rays; and

           (ix)     a page from a notepad where Mr. Wey’s wife had written down the
                    website to register for the PSAT.

  (Siegal Decl., Ex. 27) (the “Irrelevant Documents”)

           To this, the Government responded that, “[t]he only documents in the collection that are

  difficult to square with the terms of the Warrants and the NYGG Affidavit are a collection of x-

  rays. These should not have been seized.” (Opp., p. 47) (emphasis added)3

           The Fourth Amendment simply does not provide the Government with the ability to seize

  documents that are outside the proper scope of the warrant and later attempt to “square” the

  seizure with the terms of the warrants. To the contrary, the Fourth Amendment provides clear

  guidelines in order to protect individual’s rights: provide probable cause for the seizure;

  particularize in a warrant the items for which probable cause has been established; secure the

  warrant; and seize those items provided for by the warrant (and not more). U.S. CONST. AMEND.

  IV; see also Galpin, 720 F.3d at 446. The Government did not follow this process, and any

  retrospective effort to “square” what it did do at this point is too late to save these impermissibly

  overly broad and unparticularized warrants.

           More importantly, the Government’s position concerning these items directly contradicts

  its argument that the warrants are particularized and not overbroad. If the Government maintains

  that the Irrelevant Documents are covered by the warrants, then it is clear the warrants violated


  3
      We not that, to this day, the Government retains the originals of all hard copy materials seized, including the x-
      rays.



                                                            11
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 21
                                                             Page
                                                                of 66
                                                                   20 PageID
                                                                      of 65 #: 5838



  Mr. Wey’s Fourth Amendment rights, because they were general warrants that facially permitted

  the Government to seize virtually every document in the NYGG Office and Apartment. Where

  did these warrants particularize Mr. Wey’s nephew’s report card, or a 20-year old personal letter

  from Mr. Wey’s host father, or Ms. Wey’s medical records? They did not. Where in the Komar

  Affidavit is probable cause established to seize these items? Nowhere. While these specific

  items help to illustrate this point, the stakes are much larger than a single report card and a

  collection of medical records. The problem is not that these specific items were seized. The

  problem is that these items perfectly illustrate that the warrants provided no guidance whatsoever

  regarding what was and was not relevant to the investigation (if any) for which the Government

  was in a position to establish probable cause. Rather, the warrants left the agents with the

  discretion to take everything in any form from any time frame relating to anybody or any entity

  (which is exactly what the agents did).

         The Government also argues that “the agents did not simply seize everything at the

  NYGG Premises or the Wey Apartment” (Opp., p. 40), and Agent Komar avers that some

  searching agents did show him some materials that he advised were not covered by the warrants.

  (Komar Opp. Decl., ¶ 9) However, the Government fails to identify a single item that it left

  behind, and Agent Komar does not describe what the item or items were that he concluded were

  not covered. Nor do the Government’s unsupported factual statements carry any weight: the

  Court cannot rely on any statement of fact that is unsupported by a sworn statement or

  documentary evidence. See, e.g., United States v. Washington, No. -CR-146, 2012 U.S. Dist.

  LEXIS 159863, at *24-25 (S.D.N.Y. Nov. 7, 2012) (in a suppression motion, “legal rules require

  the Court to exclude from its analysis the unsworn statements of fact offered by” counsel

  because “to create a factual dispute, a [party] must submit sworn factual allegations from a




                                                   12
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 22
                                                             Page
                                                                of 66
                                                                   21 PageID
                                                                      of 65 #: 5839



  person with personal knowledge of the underlying facts.”). This is not a purely academic

  exercise, because many of the statements in the Government’s opposition are simply false: the

  Government did seize virtually everything. The Government admits that it seized 4,000 hard

  copy documents from the Apartment and an additional 4,500 hard copy pages from the NYGG

  Office (Opp., pp. 15-16), which alone suggests that the executing agents were not sifting

  documents responsive to limited warrants. Contrary to the Government’s unsupported statement,

  it is apparent from the Government’s production that they seized or imaged everything, including

  Mrs. Wey’s pelvis X-rays, Post-It notes, scraps of paper from garbage cans, every computer,

  every thumb drive, and every memory card.

         Similarly unpersuasive is the Government’s argument that the crimes under investigation

  can be “inferred” from the Exhibit A and B lists. First, even if such an “inference” could be

  drawn from the lists, a search warrant referring to an investigation into generalized “fraud”

  would be insufficiently particularized anyway. See, e.g., Galpin, 720 F.3d at 445) (citing United

  States v. Leary, 846 F.2d 592, 594 (10th Cir. 1988)); Voss v. Bergsgaard, 774 F.2d 402, 405-06

  (10th Cir. 1985); United States v. Roche, 614 F.2d 6, 8 (1st Cir. 1980). Further, the Government

  does not cite a single case to support the notion that a facially deficient warrant can be saved

  because agents might be able to draw an inference of the missing specifics from mere lists of

  names and categories of documents.

         Even assuming the law supported the Government’s “inference” theory, these warrants

  are simply not susceptible to the self-serving, post-hoc interpretation the Government so

  generously bestows upon them. Contrary to the Government’s insistence, it is entirely unclear

  from the face of the warrants that this investigation concerned “financial fraud”; in fact, the word

  “fraud” appears only once in the warrants, buried in the middle of Paragraph 10 of the 2-page




                                                   13
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 23
                                                             Page
                                                                of 66
                                                                   22 PageID
                                                                      of 65 #: 5840



  single-spaced list of items to be seized. (See Komar Opp. Decl., Ex. 2 at p. 2) Putting aside the

  fact that it would be virtually impossible for an agent to identify whether a given piece of

  property was purchased “with the proceeds of fraud,” neither Exhibit A, Paragraph 10 nor any

  other paragraph make clear that this investigation relates to “financial fraud.” There is simply no

  way an agent could discern from these warrants that the focus of the investigation was financial

  fraud as opposed to any other document-based crime.

          Even if the agents could divine that the subject matter was “financial fraud,” such a broad

  variety of crimes could fall into that category as to render moot the Government’s argument.

  “Financial fraud” could refer to telemarketing fraud, extortion, bribery, identity theft, credit card

  fraud, mortgage fraud, insider trading, and a host of other potential crimes. The Komar

  Affidavit, on the other hand, lays out a fairly discrete market manipulation scheme related to a

  handful of issuers. But there is nothing in the warrants themselves that could possibly inform the

  executing agents about the proper focus of the search. Instead, what this amounted to was a

  license to the agents to undertake a fishing expedition, for evidence of anyone or anything that

  might be later deemed improper. This is what the founders wrote the Fourth Amendment to

  avoid. See Maryland v. Garrison, 480 U.S. 79, 84 (1987) (“The manifest purpose of this

  particularity requirement was to prevent general searches. By limiting the authorization to search

  to the specific areas and things for which there is probable cause to search, the requirement

  ensures that the search will be carefully tailored to its justifications, and will not take on the

  character of the wide-ranging exploratory searches the Framers intended to prohibit.”).

          For precisely this reason, courts have emphasized the need for the warrant to explicitly

  reference the criminal statute and the alleged criminal conduct under investigation. See, e.g.,

  Galpin, 720 F.3d at 445 (citing United States v. Bianco, 998 F.2d 1112, 1116 (2d Cir. 1993)




                                                    14
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 24
                                                             Page
                                                                of 66
                                                                   23 PageID
                                                                      of 65 #: 5841



  (warrant that contained no particular description of items and made no mention of any criminal

  statute or criminal conduct was “not supportable”); United States v. George, 975 F.2d 72, 76 (2d

  Cir. 1992) (warrant authorizing search for evidence “relating to the commission of a crime” was

  overbroad because “[n]othing on the face of the warrant tells the searching officer for what

  crimes the search is being undertaken”). Indeed, every case cited by the Government reinforces

  the centrality of the requirement of identifying the crime under investigation. Most involved

  narcotics investigations, and where those courts denied suppression, the warrants in question

  identified, at a minimum, the crime(s) under investigation and the materials sought related to

  those crimes. (See Opp., pp. 22, 27)4

           By contrast, the line of authority cited in the Moving Brief, including significantly,

  United States v. Galpin, 720 F.3d 436 (2d Cir. 2013)5 and United States v. George, 975 F.2d 72

  (2d Cir. 1992) are simply not undermined by any law cited by the Government. Rather, they are

  controlling authority on this case. In sum, as set forth in the Moving Brief, the lack of

  particularity in the search warrants is fatal as they left “to the unguided discretion of the officers

  4
      See, e.g., United States v. Riley, 906 F.2d 841, 844-45 (2d Cir. 1990) (search not suppressed where warrant
      explicitly listed “proceeds of drug trafficking,” “records of the distribution of cocaine,” and “items that constitute
      evidence of the offenses of conspiracy to distribute controlled substances”; and FBI Agents seized 100 pounds of
      marijuana and rental agreement to a locker that held cocaine); United States v. Young, 745 F.2d 733, 758 (2d Cir.
      1984) (warrant sufficiently particularized where it stated “Quantities of heroin and other controlled substances,
      other chemical substances, equipment, utensils, paraphernalia, containers, money, notes, documents and papers
      and other evidence of a conspiracy to distribute and of the distribution and possession with intent to distribute of
      [sic] narcotic drug controlled substance”); United States v. Lustyik, 57 F. Supp. 3d 213, 218-21, 227 (S.D.N.Y.
      2014) (warrant sufficiently particularized where it explicitly “specified federal crimes” under investigation (a
      discrete bribery scheme), contained “an illustrative list of items to be seized,” identified the two parties involved,
      and specified the time frame of the alleged criminal conduct); United States v. Jacobson, 4 F. Supp. 3d 515, 519
      (E.D.N.Y. 2014) (warrants explicitly sought materials related to “violations of Title 18, United States Code,
      Sections 1956 and 1957, and Title 21, United States Code, Section 841(a)(1)”).
  5
      The Government’s effort to distinguish or otherwise negate the controlling authority of Galpin is unavailing.
      Galpin is both directly on point and completely consistent with the line of cases decided both before and after it,
      making clear the need for a warrant to identify the crimes under investigation. And the supposedly “perverse
      result” of the straw-man example suggested by the Government (Opp., p. 31) bears no resemblance to this case,
      and cannot convert established Second Circuit controlling precedent into dicta. If the Government’s warrant
      authorized seizure of “a particularly described firearm,” then the warrant would not be a general warrant. Here,
      in reality, the Government’s search warrant facially authorizes the seizure of every type of document imaginable
      – not “a particularly described firearm.”



                                                             15
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 25
                                                             Page
                                                                of 66
                                                                   24 PageID
                                                                      of 65 #: 5842



  executing the warrant the decision as to what items may be seized.” United States v.

  Zemlyansky, 945 F. Supp. 3d at 438, 453 (S.D.N.Y. 2013)6 (citing United States v. Riley, 906

  F.2d 841, 844 (2d Cir. 1990)); see also United States v. Vilar, 05-CR-621, 2007 WL 1075041, at

  *22 (S.D.N.Y. Apr. 4, 2007). Likewise, the overbreadth of these warrants is fatal because they

  facially permitted the Government to seize virtually every document in the NYGG Office and the

  Apartment without any probable cause to support such a broad search. See Hernandez, 2010 WL

  26544, at *8.

            Accordingly, the fruits of these improper searches should be suppressed. See United

  States v. Calandra, 414 U.S. 338, 347 (1974) (The primary purpose of the exclusionary rule “is

  to deter future unlawful police conduct and thereby effectuate the guarantee of the Fourth

  Amendment against unreasonable searches and seizures.”).

  B.        The “All Business Records” Exception Does Not Apply

            The Government next attempts to invoke the “all business records” exception to the

  particularization requirement, asserting that probable cause existed to seize all of NYGG’s

  business records. (Opp., pp. 23-24) Putting aside the fact that this contention directly

  contradicts the Government’s primary assertion that the warrants “contain no blanket permission

  to seize ‘all evidence’ of specified crimes under investigation”7 (Opp., p. 27 (emphasis added)),

  6
        The Government’s several attempts to distinguish Zemlyansky fail. (Opp., pp. 29, 37, 40, 41) The Government
       is correct that Zemlyansky is different from this case in that the Zemylansky warrant specifically listed “wire
       fraud; mail fraud; bank fraud; health care fraud; and/or money laundering” whereas the warrants at issue in this
       case list no crimes under investigation. Zemlyansky, 945 F. Supp. 2d at 454. However, that difference makes
       suppression even more warranted here. The Government also fails to distinguish Zemlyansky on the grounds
       that Agent McGuire somehow properly used his knowledge of the affidavit to craft his electronic searches (Opp.,
       p. 41), because we know that Agent McGuire conducted electronic searches beyond the scope of Exhibit B to the
       warrants. In any event, the facts and legal reasoning in Zemlyansky are more similar and applicable to this case
       than any case offered by the Government.
  7
       Even in opposition to this motion the Government and Agent Komar concede that the search should be limited.
       For example, the Komar Opposition Declaration states that the Government’s search is limited to “documents
       and records described in items 1 through 6 and 8 through 12 of Exhibit A . . . as limited by the list of names
       supplied in Exhibit B. . . “ (Komar Opp. Decl., ¶¶ 10, 14) (emphasis added) The Government similarly states
       that the search authorized was not an all records search, but instead should be limited to “documents falling


                                                            16
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 26
                                                             Page
                                                                of 66
                                                                   25 PageID
                                                                      of 65 #: 5843



  this post hoc justification fails because (a) the Government never sought such permission from

  Magistrate Judge Dolinger, and (b) because it could not have satisfied the requirements for such

  permission in 2012 (nor could it now).

         As a threshold matter, even if the “all business records” exception did apply – which it

  does not – it would not save the Government’s improper general search of the Apartment,

  because the exception applies only to businesses. See United States v. Burke, 718 F. Supp. 1130,

  1139-40 (S.D.N.Y. 1989) (the all records exception applies only “when there is probable cause to

  believe that a business is pervaded with fraud” (emphasis added)); United States v. Hickey, 16 F.

  Supp. 2d 223, 240 (E.D.N.Y. 1998) (“Under that exception, all records of a business may be

  seized if there is probable cause to believe that the entire operation is permeated with fraud.”)

  (emphasis added). But assuming the “all business records” doctrine could conceivably apply to a

  residence, the Government here does not even argue they could have made a sufficient showing

  concerning the Apartment. At a minimum, the warrant for the Apartment cannot be saved under

  this argument.

         Second, the “all records” exception does not apply because the Government simply did

  not establish probable cause to seize all records at the NYGG Office. “In cases where the all

  records exception has been applied, the affidavit submitted in support of the warrant contained

  detailed information that would provide reason to believe that all or nearly all of the business

  under investigation was illegal.” Zemlyansky, 945 F. Supp. 2d at 461 (emphasis added); see also

  United States v. D’Amico, 734 F. Supp. 2d 321, 360 (S.D.N.Y. 2010) (“When there is probable

  cause to believe that an entire business is ‘pervaded’ or ‘permeated’ with fraud, seizure of all



    within one or more of the above categories [Exhibit A and] will be seized only if they relate to an individual or
    entity listed in Exhibit B. . . .” (Opp., p. 12) (emphasis added)




                                                          17
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 27
                                                             Page
                                                                of 66
                                                                   26 PageID
                                                                      of 65 #: 5844



  records of the business is appropriate, and broad language used in a search warrant will not

  offend the particularity requirement.”). To satisfy the all records exception, the Government

  must have provided Magistrate Judge Dolinger with sufficient probable cause to believe that the

  “entire [business] operation is a scam.”8 Burke, 718 F. Supp. at 1139.

           Courts have refused to apply the all records exception where there is insufficient reason

  to believe that an entire business is permeated with fraud. So, for example, in Burke, the court

  concluded that the exception did not apply where the search warrant affidavit described six

  allegedly fraudulent transactions involving Salvador Dali prints at Barclay Galleries, described

  four allegedly fraudulent statements made to a customer with respect to a seventh print, and

  contained an allegation that the business operated as a boiler room using high pressure sales

  tactics. Id. at 1140. In concluding that the Government had failed to demonstrate that Barclay

  was a “pervasively fraudulent enterprise” so as to support the all records exception, the Court

  emphasized that there was enough room at Barclay for other, non-fraudulent operations:

                     Notably absent from the two affidavits filed by DeMuro on this
                     motion is any indication that the government believed -- however
                     incorrectly -- that Barclay's sale of non-Dali artwork was also
                     fraudulent or that Barclay's sale of fraudulent Dali artwork
                     represented just a sample of its pervasively fraudulent sales.

  8
      For example, the all records exception has been applied where government agencies received 250 complaints
      about a business’s alleged fraudulent activity and interviewed 20 former employees of that company, which
      clearly suggested the business was permeated by fraud. See Burke, 718 F. Supp. at 1140; see also United States
      v. Oloyede, 982 F.2d 133, 140 (4th Cir. 1992) (applying all records exception where the affidavit in support of
      the search warrant presented “[d]ocumentation in over 50 cases . . . , two confidential informants outlined in
      great detail the procedures associated with appellants’ operation, and a review of 26 files disclosed that each file
      contained fraudulent documents” (emphasis added)); Nat’l City Trading Corp. v. United States, 635 F.2d 1020,
      1021-22 (2d Cir. 1980) (applying all records exception where the affidavit in support of the warrant listed forty
      complaints about the business, twenty of which had been investigated, and there was a clear pattern of conduct
      identified by the investigator).
      The “all records” cases cited by the Government (Opp., pp. 23-24) are unpersuasive as they either involve
      situations in which the warrants explicitly sought all records on its face, see D'Amico, 734 F. Supp. 2d at 358,
      361-62; United States v. Liu, No. 12-CR-934, 2014 U.S. Dist. LEXIS 3520, at *25 (S.D.N.Y. Jan. 10, 2014);
      Hernandez, 2010 U.S. Dist. LEXIS 719, at *35-36; United States v. Bowen, 689 F. Supp. 2d 675, 683
      (S.D.N.Y.2010), or they did not permit an all records search, see United States v. Cohan, 628 F. Supp. 2d 355
      (E.D.N.Y. 2009).



                                                             18
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 28
                                                             Page
                                                                of 66
                                                                   27 PageID
                                                                      of 65 #: 5845



                 Although fraudulent activities in one line of business may show
                 that others too are fraudulent and, thus, be sufficient to uphold a
                 broadly-written warrant, this is not such a case. To the contrary, as
                 DeMuro's affidavit makes clear, the government long before these
                 searches had limited its investigation of Barclay to the sale of Dali
                 prints: ‘Based on the information set forth below, there is probable
                 cause to believe that mail fraud . . . and wire fraud . . ., involving
                 the sale of purported fine art prints by Salvador Dali, has been
                 committed by The Barclay Gallery Ltd.’ . . . Therefore, the
                 exception to the particularity requirement for premises that house
                 pervasive fraud is not applicable here.

  Id. at 1140-41; see also Hickey, 16 F. Supp. 2d at 241 (all records exception inapplicable where

  the affidavit addressed a single overriding scheme and a few acts involving firearms, but did not

  provide probable cause to believe that the corporations were permeated with fraud rather than

  simply involved with fraud); Vilar, 2007 WL 1075041, at *21 (all records exception inapplicable

  where the affidavit made “no explicit allegation that the Amerindo entities were permeated with

  fraud”).

         The warrant application for the NYGG Office does not come close to making the

  requisite showing that NYGG’s business is “permeated with fraud.” As an initial matter, there

  are no explicit allegations to that effect. To the contrary, the Komar Affidavit focuses on a few

  specific transactions involving Deer, CleanTech, SmartHeat, and two other companies (which

  the Government has apparently chosen not to pursue in this case) that is, a total of five

  transactions during an eight year time span, and a single aspect of NYGG’s business. Nor does

  the Komar Affidavit address what portion of NYGG’s business the identified transactions

  represent. Indeed, Agent Komar did not purport to describe the entirety of NYGG’s business

  operations.

         To the contrary, it is clear that Agent Komar did not believe that NYGG was permeated

  with fraud: the Komar Affidavit requests, in pertinent part, the ability to seize “basic corporate

  documents [that] primarily relate to legitimate aspects of NYGG-USA’s business, [because] they


                                                   19
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 29
                                                             Page
                                                                of 66
                                                                   28 PageID
                                                                      of 65 #: 5846



  would provide background that is necessary to fully understand the nature and scope of the

  market manipulation and accounting fraud schemes compared to NYGG-USA’s overall

  business.” (Komar Aff., ¶ 35(b)) Agent Komar thus explicitly acknowledges that there are

  “legitimate” aspects of NYGG’s business, defeating the Government’s claim that the warrant

  supported an “all records” search. The Government acknowledges this shortfall, as it must

  (“Agent Komar candidly acknowledged he could not be sure that all of NYGG’s business was

  laced with fraud (see [Komar Aff.] ¶ 35(b))”), but nonetheless posits that Agent Komar “offered

  Judge Dolinger more than sufficient facts to conclude9 there was probable cause to believe that

  at least most of it was.” (Opp., p. 36 (emphasis added)) Apparently, the Government would

  have this Court apply some sort of “preponderance of the business” standard in support of the all

  records exception. However, the case law is clear that in order to support a probable cause

  finding that meets the “all records” exception – which dispenses with the Fourth Amendment’s

  particularization requirement – “the Government must have provided the magistrate judge with

  sufficient probable cause to believe that the entire [business] operation is a scam.” Zemlyansky,

  945 F. Supp. 2d at 461 (emphasis added); see also Hickey, 16 F. Supp. 2d at 241 (all records

  exception is inapplicable where “there was insufficient information presented to the magistrate

  judge to permit a determination of whether all of the business activities of” defendants “were

  permeated with fraud”). No such showing was made to Magistrate Judge Dolinger, and this

  Court cannot grant such an application retroactively.

           Because Agent Komar never sought permission for an “all records” warrant, because his

  affidavit does not contain sufficient allegations to support one in any event, and because




  9
      Of course, Magistrate Judge Dolinger did not actually reach any such conclusion, because nowhere did the
      Government ask him to find that an “all records” search was appropriate.



                                                          20
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 30
                                                             Page
                                                                of 66
                                                                   29 PageID
                                                                      of 65 #: 5847



  Magistrate Judge Dolinger never intentionally granted such permission, the all records exception

  is inapplicable.

  C.      The Government Cannot Save Its Unconstitutional Warrants By Reference to Items
          Outside The Warrants

          The Government also implores this Court to consider documents outside the four corners

  of the warrants – namely the search warrant affidavits, and an “Operations Order Form” (“Ops

  Form”) – to suggest that, despite their non-particularized nature, nevertheless the searches did

  not violate the Constitution. But these arguments are wholly unavailing, because the Second

  Circuit has made clear that the Government “may no longer rely on unincorporated, unattached

  supporting documents to cure an otherwise defective search warrant.” United States v. Rosa, 626

  F.3d 56, 64 (2d Cir. 2010); see also George, 975 F.2d at 76 (“A sufficiently specific affidavit

  will not itself cure an overbroad warrant. Resort to an affidavit to remedy a warrant's lack of

  particularity is only available when it is incorporated by reference in the warrant itself and

  attached to it.”).

          Neither the affidavits nor the Ops Form are attached or incorporated into the search

  warrants. The Government made these same exact arguments in Zemlyansky and the Court

  rejected them based on well-settled Supreme Court and Second Circuit precedent. See

  Zemlyansky, 945 F. Supp. 2d at 473-74; see also Groh v. Ramirez, 540 U.S. 551, 557 (2004) (the

  Fourth Amendment “by its terms requires particularity in the warrant”) (emphasis added).

          Even if the Court could somehow consider the Komar Affidavit as a “supplement” to

  save the Government’s unconstitutional warrants – which it cannot – the Government cannot

  credibly contend that the searching agents actually knew what the contents of that Affidavit were

  when they were participating in the search. At most, the Government asserts that the Komar

  Affidavit was “made available” to the search team on January 24, 2012 – the day before the



                                                   21
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 31
                                                             Page
                                                                of 66
                                                                   30 PageID
                                                                      of 65 #: 5848



  warrants’ execution. The notion that any member of the search team took the time to read the

  97-page Komar Affidavit strains credulity, and tellingly, the Government submitted no

  attestation from any agent that they did read it.10

             The Government’s reliance on the Ops Form is no more persuasive, as it was neither

  attached to the warrant nor approved by Magistrate Judge Dolinger, and thus has no bearing on

  the protections of the Fourth Amendment. (Indeed, that the Government’s reliance on the Ops

  Form – purportedly used to “brief” the search team “on the nature and the scope of the search”

  (Opp., p. 6), and an “overview of the components of Wey’s scheme.” (Id., p. 7) – is itself tacit

  acknowledgement that the warrants themselves lacked the necessary guidance.) The

  Government does not suggest the Ops Form was shown to or blessed in any way by Magistrate

  Judge Dolinger, and so it provides no basis to save these warrants.

             Finally, the agents’ indiscriminate seizure of virtually every hard copy document and

  every electronic device belies the Government’s argument that the warrants were somehow

  “cured” or limited by the Komar Affidavit, the Ops Form or the pre-search discussions. To the

  extent those mechanisms were somehow intended to limit the coverage of the written warrants,

  they certainly failed to do so. If, as the Government states, the agents “took their time to sift

  through the materials, seizing only those that appeared relevant to the investigation,” (Opp., p.

  15), then the agents clearly had no idea what this investigation was about or what was relevant to

  it.

             These points all illustrate why Courts have rejected attempts to incorporate external

  materials to a search warrant to save it. See, e.g., George, 975 F.2d at 76; Rosa, 626 F.3d at 64.

  This Court should do the same.

  10
        Agent McGuire does not claim to have read the Komar Affidavit, and Agent Komar merely states that he
        informed the team that it “was available for their review.” (Komar Opp. Decl., ¶ 6)



                                                          22
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 32
                                                             Page
                                                                of 66
                                                                   31 PageID
                                                                      of 65 #: 5849



  D.        The Good Faith Exception Does Not Apply

            Recognizing the fatal flaws in the searches, the Government seeks to save them by

  asserting, ipse dixit, that it acted in good faith. The good faith exception does not apply for

  several reasons: (i) the warrants are unconstitutional general warrants on their face, which the

  Government reasonably should have known; (ii) the FBI agents’ execution of the warrants

  demonstrates bad faith; (iii) the agents actually relied on the defective warrant rather than their

  knowledge of the investigation; and (iv) allowing the Government to rely on warrants that so

  obviously violate the basic tenets of the Fourth Amendment will fail to deter similar offending

  conduct in the future.

            As the Government acknowledges, it is the Government’s burden to make a “good faith”

  showing (Opp., p. 25), and it simply failed to meet this burden on the current record.11 See

  Zemlyansky, 945 F. Supp. 2d at 474, n.16. At a bare minimum, should the Court wish to

  entertain the Government’s good faith argument, it cannot merely accept those assertions at face

  value and a hearing should be held to permit the defense to examine the Governments’ assertions

  of good faith. See United States v. Pena, 961 F.2d 333, 339 (2d Cir. 1992) (“[A]n evidentiary

  hearing on a motion to suppress ordinarily is required if the moving papers are sufficiently

  definite, specific, detailed and nonconjectural to enable the court to conclude that contested

  issues of fact going to the validity of the search are in question.”).

            First, the good faith exception does not apply where, as here, it is obvious on the face of

  the warrants that they are unconstitutional general warrants. “[L]aw enforcement officers are

  presumed to know that a warrant which fails to offer particular guidance is unlawful.”

  11
       The Government’s assertion that no hearing is necessary to resolve the good faith question because the facts
       relating to the agents’ conduct in executing the warrants are “sufficiently uncontested” (Opp., p. 25, n.11) is
       entirely without merit because, as addressed herein, there are numerous outstanding questions concerning the
       agents’ conduct in executing the warrants, including, without limitation, what the searching agents were told,
       what they understood at the time of the search, and how the search was conducted.



                                                             23
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 33
                                                             Page
                                                                of 66
                                                                   32 PageID
                                                                      of 65 #: 5850



  Zemlyansky, 945 F. Supp. 2d at 475. Here, as in Zemlyansky, the agents conducting the search

  “violated clearly established Fourth Amendment law in two respects, by executing a warrant that

  lacked both particularly and overbreadth . . . even though they are presumed to be familiar with

  the governing law and even though they acted on the basis of extensive training and experience.”

  945 F. Supp. 2d at 475; see also Groh, 540 U.S. at 561 n.4 (it is not “reasonable for [the

  Government] to rely on a warrant” when it is “patently defective”).

         These concerns are heightened when evaluating the search of the Apartment:

                 Fourth Amendment jurisprudence recognizes heightened
                 protection for searches of a person’s home. A search conducted
                 with a warrant that lacks particularity is considered a warrantless
                 search, and searches and seizures inside a home without a warrant
                 are presumptively unreasonable. With few exceptions, the question
                 whether a warrantless search of a home is reasonable and hence
                 constitutional must be answered no. Given the heightened privacy
                 interests involved in searches of a person's home, law enforcement
                 officers must take great care to ensure that these searches are
                 lawfully authorized and executed.

  United States v. Ryan, 07-CR-35, 2009 U.S. Dist. LEXIS 53644, at *8-9 (D. Vt. May 26, 2009)

  (internal citations omitted).

         Second, beyond the FBI agents’ reliance on the patently defective warrants, the execution

  of the search demonstrates further bad faith. While the Government makes conclusory

  statements concerning the executing officers’ purported consultations with Agent Komar during

  the searches, as previously noted, the Government has failed to identify a single document that it

  left behind. It obviously treated these warrants like general warrants, scooping up nearly

  everything in sight. See Zemlyansky, 945 F. Supp. 2d at 475 (“[A]rbitrariness in the execution of

  a deficient warrant substantially undermines the case for a finding of good faith . . .”). The

  Government has provided no insight into how it applied the warrants to the search or how it

  determined whether any particular item was responsive. At a minimum, the Court should hold a



                                                   24
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 34
                                                             Page
                                                                of 66
                                                                   33 PageID
                                                                      of 65 #: 5851



  hearing concerning how (if at all) the agents took steps to limit the scope of their seizures. See

  Pena, 961 F.2d at 339.

         Third, the Second Circuit has ruled that the good faith exception does not apply where the

  agents “actually relied on the defective warrant, as opposed to their knowledge of the

  investigation and the contemplated limits of the [issuing magistrate]'s authorization, in executing

  the search. ” Rosa, 626 F.3d at 66. Here, the Government urges the Court to accept that the

  agents were sufficiently informed by the Komar Affidavit in order to fulfill this requirement of

  the good faith exception. However, as previously noted, the Government has offered no

  evidence that the agents executing the search actually read the Komar Affidavit. Agent

  McGuire’s silence on this point, for example, is deafening. Further, the Government cannot use

  “good faith” as a workaround to the well-settled law that any affidavits or other items relied on

  must be explicitly attached to and incorporated into the warrant. See Zemlyansky, 945 F. Supp.

  2d at 473 (“Groh prohibits officers from claiming good faith whenever they execute a deficient

  warrant and insist that they came to learn the contents of the affidavit through some other

  means.”).

         Fourth, suppression provides the proper deterrent effect. If the Government is permitted

  to rely on the good faith exception to avoid the Fourth Amendment requirements of probable

  cause and particularity, it will have no incentive to comply with these constitutional

  requirements. Instead, especially in the context of particularity, the Government can easily cure

  the any defects in the warrant prior to its execution. As the court found in Ryan, “suppressing

  the evidence here will have a significant deterrent effect” because “[a] warrant lacking

  particularity will no doubt be brought promptly to the attention of the United States Attorney’s

  Office for correction.” 2009 U.S. Dist. LEXIS 53644, at *14.




                                                  25
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 35
                                                             Page
                                                                of 66
                                                                   34 PageID
                                                                      of 65 #: 5852



         Finally, to the extent the Court is inclined to apply the good faith exception – which it

  should not – an evidentiary suppression hearing is appropriate. A “good faith” showing is the

  Government’s burden. See Zemlyansky, 945 F. Supp. 2d at 474, n.16. Only two of the nearly 20

  agents involved in the search provided affidavits, and the affidavits submitted by Agent McGuire

  and Agent Komar provide only the barest of details concerning the search executions, much less

  sufficient evidence to prove they somehow acted scrupulously in good faith. Agent Komar states

  in the vaguest possible terms that he “described the crimes for which Wey was being

  investigated, summarized the scope of Wey’s suspect criminal activity, and summarized the

  nature of the evidence sought.” (Komar Opp. Decl., ¶ 6) Magistrate Judge Dolinger was not

  presented with, nor did he sanction, whatever these discussions were, and importantly, there is no

  record of what was said. In short, this is all precisely the type of vague, impermissible data that

  the Courts have rejected as permissible source material for adjudging the constitutionality of a

  search warrant.

         If the Court believes the Government has carried its burden on these statements, Mr.

  Wey’s counsel must be allowed to question Agent Komar and other Agents present to determine

  precisely what was said and whether that saves the Government’s general warrants. Further,

  while the Government’s opposition brief makes various factual assertions, the “unsworn

  statements of counsel do not constitute evidence sufficient for the Government to meet its burden

  of demonstrating good faith.” Zemlyansky, 945 F. Supp. 2d at 474, n.16. Accordingly, at a bare

  minimum, the defense should be afforded the opportunity to examine the agents that purportedly

  exhibited “good faith” in securing and executing these warrants. See, e.g., United States v.

  Wagner, 989 F.2d 69, 76 (2d Cir. 1993) (government may raise claims of good faith at a

  suppression hearing); United States v. Moetamedi, 92-CR-411, 1993 U.S. Dist. LEXIS 6311, at




                                                   26
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 36
                                                             Page
                                                                of 66
                                                                   35 PageID
                                                                      of 65 #: 5853



  *1-*7 (N.D.N.Y. May 5, 1993) (summarizing suppression hearing held to determine good faith

  of officers executing a search warrant).12

                                                            II.

               THE GOVERNMENT IMPROPERLY CONDUCTED SEARCHES
           AND RETAINED MATERIALS BEYOND THE SCOPE OF THE WARRANT

             In response to this motion, Mr. Wey learned, for the first time, that the Government not

  only (i) retained a copy of every single electronic file seized during the January 2012 search and

  purged nothing, but also (ii) continued searching those materials into at least May 2013 (and

  possibly later13) and (iii) expanded its list of search terms beyond those authorized by Magistrate

  Judge Dolinger in Exhibit B to the search warrants. While Mr. Wey was not aware of the extent

  of the Government’s unconstitutional conduct when he filed this motion, this is exactly the type

  of conduct that he feared when the Government notified the defense that it had failed to purged

  any of the seized electronic data. This is also exactly the type of conduct that warrants

  suppression pursuant to the Fourth Amendment and applicable case law, including Ganias I,

  United States v. Ganias (“Ganias II”), 12-240-CR, 2016 WL 3031285 (2d Cir. May 27, 2016)

  and United States v. Metter, 860 F. Supp. 2d 205, 216 (E.D.N.Y. 2012).

             Mr. Wey’s suppression motion alleges that, among other things, the Government

  unconstitutionally failed to purge electronic files that are nonresponsive to the search warrants.

  (Moving Brief, pp. 53-59) The Government admits that, to date, it has failed to purge a single

  12
       The cases on which the Government relies to support its good faith argument are unpersuasive, as in those cases,
       unlike here, the warrants were not facially defective. See United States v. Clark, 638 F.3d 89, 103 n.12, 104-05
       (2d Cir. 2011); United States v. Levy, 11-CR-62, 2013 U.S. Dist. LEXIS 25508, at *29-30 (S.D.N.Y. Feb. 25,
       2013)).
  13
       The Government has notified Mr. Wey’s counsel that in 2015 it conducted an additional search of an iPhone that
       it seized during the January 2012 searches. As fruit of the unconstitutional 2012 search, the 2015 iPhone search
       should be suppressed for the reasons stated in these moving papers. In addition, there may be independent
       grounds upon which the 2015 iPhone search is subject to suppression, but, to date, it does not appear the
       Government has produced the results of the 2015 iPhone search, and therefore, the defense reserves its rights to
       challenge that search on any additional independent grounds at a later date.



                                                            27
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 37
                                                             Page
                                                                of 66
                                                                   36 PageID
                                                                      of 65 #: 5854



  electronic document seized from the NYGG Office or the Apartment. (Opp., p. 51) In response

  to Mr. Wey’s motion, Agent McGuire submitted a declaration (Doc. No. 55, the “McGuire

  Declaration” or “McGuire Decl.”) in which he states, “[i]n or about the spring of 2013, I began

  to review the electronic data for material responsive to the warrants.” (McGuire Decl., ¶ 7)

  Agent McGuire also provided the search term list he used to identify “material responsive to the

  warrants” as of “May 3, 2013.” (McGuire Decl., Ex. 2) The McGuire Declaration confirms that

  the Government was not only continuing its electronic searches more than 15-months after the

  search warrants were executed, but that it was continuing to formulate new search terms at that

  time as well.

            In Metter, which was decided in May 2012, the Court found that the Government’s 15-

  month delay in reviewing electronic data seized during a search required suppression of all

  evidence seized during the search. 860 F. Supp. 2d at 216. The Metter court held, in pertinent

  part: “the Court cannot, in the interest of justice and fairness, permit the government to ignore its

  obligations. Otherwise, the Fourth Amendment would lose all force and meaning in the digital

  era and citizens will have no recourse as to the unlawful seizure of information that falls outside

  the scope of a search warrant.” Id. at 216.14

            The Metter ruling, which was issued less than five months after the January 2012

  searches here, put the Government on clear and unequivocal notice that it could not

  indiscriminately maintain unresponsive electronic search materials. The Government attempts to

  distinguish Metter by arguing that there, “the Government had (in the court’s view) delayed too

  long in developing and implementing a plan ‘to begin review’ of the electronic evidence.”

  (Opp., p. 50) However, here Agent McGuire admits that he “began reviewing the electronic data

  14
       Agent McGuire was also the agent who submitted the search warrant in Metter, and Agent McGuire submitted
       the key affidavit in opposition to the suppression motion in Metter. Id. at 208.



                                                         28
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 38
                                                             Page
                                                                of 66
                                                                   37 PageID
                                                                      of 65 #: 5855



  for responsive material . . . in or about the spring of 2013.” (McGuire Decl., ¶ 7) (emphasis

  added) In other words, Agent McGuire began his review 15 months after the search, exactly as

  he did in Metter. See Metter, 860 F. Supp. 2d at 216. Agent Komar also admits that, despite the

  fact that the search warrants were executed in January 2012, the Government did not begin its

  search for relevant materials until late-2012. (Komar Opp. Decl., ¶ 21)

            More importantly, the McGuire Affidavit reveals that 15 months after the electronic files

  were seized, the Government was formulating entirely new search terms, many of which are not

  included in Exhibit B to the search warrants. (Compare McGuire Decl., Ex. 2 with Komar Opp.

  Decl. at Ex. 2, Ex. B) For example, while neither Exhibit B to the search warrant nor the Komar

  Affidavit mention Dogan Erbek, Agent McGuire searched the seized electronic materials for

  “Dogan Erbek,” “erbek@estgeneva.ch,” “EST S.A.,” and other terms relating to Mr. Erbek.

  (McGuire Decl., Ex. B) This is despite the fact that the Government repeatedly concedes (as it

  must) that it understood all along that, in its review of those computer files, it was “limited by the

  list of names supplied in the Exhibit B.” (Komar Opp. Decl., ¶¶ 10, 14 (emphasis added); see

  also id. ¶ 21, Opp. p. 12). To the extent there was any limit on the search warrant at all – and

  there must be if the Court finds that it was not an improper general warrant – it certainly

  restricted the Government to searching the computer files for documents relating only to the

  names contained on Exhibit B. Importantly, neither Magistrate Judge Dolinger nor any other

  court, authorized searches relating to individuals or entities beyond those listed on Exhibit B.15

            The Government’s conduct in searching the electronic evidence here is exactly the type

  of conduct that is clearly prohibited by Metter, Ganias I, and Ganias II: the Government failed to

  purge non-responsive documents and then chose to make repeated trips to the well whenever it
  15
       Given these facts, it strains credulity for the Government now to make the assertion that “after initially
       determining which electronic files fell within the Warrants’ scope, the Government did not attempt to review
       electronic evidence deemed outside this scope.” (Opp., p. 47)



                                                            29
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 39
                                                             Page
                                                                of 66
                                                                   38 PageID
                                                                      of 65 #: 5856



  saw fit. Here, not only did the Government continue to search the seized materials for at least 15

  months after the warrants were executed, but they further took the unwarranted step of

  unilaterally expanding its search list beyond the individuals identified in Exhibit B to the

  warrant. The fruits of these searches must be suppressed. Ganias I, 755 F.3d at 128 (“Without

  some independent basis for its retention of those documents in the interim, the Government

  clearly violated Ganias’s Fourth Amendment rights by retaining the files for a prolonged period

  of time and then using them in a future criminal investigation.”).

         The Government states that “though Ganias II did not decide the issue, it favorably

  discussed powerful reasons why the Government’s retention of the electronic evidence seized

  here was reasonable.” (Opp., p. 50) To the contrary, Ganias II compels the conclusion that the

  Government’s searches of the electronic materials must be suppressed. 2016 WL 3031285, at *5

  & n.17. In Ganias II, the Government failed to purge non-responsive data, but sought a second

  search warrant before it ran any new electronic searches. Id. Based on this second warrant, the

  Second Circuit found that the subsequent searches were made in good faith. Id. at *7-8.

  Importantly, in Ganias II, the Second Circuit’s good faith finding was predicated on the fact that

  the Government “sought authorization in 2003 to seize the hard drives and search them off-site;

  they minimized the disruption to Ganias’s business by taking full forensic mirrors; they searched

  the mirrors only to the extent authorized by, first, the 2003 warrant, and then the warrant issued

  in 2006.” Id.

         Here, by contrast, the Government conducted a second round of searches beyond those

  terms authorized by Magistrate Judge Dolinger without obtaining a new warrant. The

  Government certainly could have obtained a new warrant to search for documents relating to

  Dogan Erbek or any of the several other terms that are not contained on Exhibit B. Applying the




                                                   30
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 40
                                                             Page
                                                                of 66
                                                                   39 PageID
                                                                      of 65 #: 5857



  reasoning of Ganias II, obtaining new warrants for these searches might have allowed the

  Government to argue good faith. However, the Government chose to retain all of the electronic

  search materials and conduct searches beyond the scope of the original warrant without obtaining

  a new warrant. Ganias I and Judge Chin’s dissent in Ganias II offer the clearest picture of

  Second Circuit law when the Government retains electronic documents and does not obtain a

  second warrant to continue searching beyond the scope of the first warrant:

                     Once responsive files are segregated or extracted, the retention of
                     non‐responsive documents is no longer reasonable, and the
                     Government is obliged, in my view, to return or dispose of the
                     non‐responsive files within a reasonable period of time. At that
                     point, the Government’s overseizure of files and continued
                     retention of non‐responsive documents becomes the equivalent of
                     an unlawful general warrant.

  Id. at *25 (Chin, J., dissenting). Here, not only did the Government improperly retain these non-

  responsive files, it also ran new searches through these materials without a new warrant, and is

  attempting to use these files in its case against Mr. Wey.16

            The Government’s actions are a clear contravention of Mr. Wey’s Fourth Amendment

  rights, and Metter, Ganias I, and Ganias II clearly compel suppression of the fruits of these

  searches. See Metter, 860 F. Supp. 2d at 216 (“The lack of good faith by the government can be

  inferred from its conduct in this case. In the affidavits in support of the search warrants issued in

  this case, the government promised to review the evidence seized offsite to determine whether

  any evidence fell outside the scope of the warrants.”). At a bare minimum, the Court should




  16
       The Government’s reliance on dicta in Ganias II concerning potentially acceptable justifications for indefinitely
       retaining full mirror images of seized computers simply provides no justification for conducting new or
       expanded searches without a further court order permitting such expansion.



                                                            31
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 41
                                                             Page
                                                                of 66
                                                                   40 PageID
                                                                      of 65 #: 5858



  suppress all documents that hit on search terms not found in Exhibit B to the search warrants

  (e.g., “Dogan Erbek,” “J.P. Morgan,” “P.O. Box 663”).17

                                                           III.

  THE CASE AGENT’S SUPPORTING AFFIDAVIT WAS MATERIALLY MISLEADING

  A.        The Search Warrant Affidavits Are Materially Misleading

            As the Moving Brief made clear, the Government cannot satisfy its burden of proof by

  substituting adjectives for facts, particularly with respect to proof of fraudulent intent or

  deceptive conduct. Agent Komar’s repeated assertions that certain issuers’ NASDAQ listing

  applications were “deceptive” and “misleading” ring hollow, in light of the fact – now admitted

  by the Government – that the “rule” the Government accused those issuers of evading does not

  exist, and considering that the “facts” about which the NASDAQ was supposedly “deceived”

  were openly discussed between issuers’ counsel and the relevant NASDAQ officials in real time.

  Similarly, in opposition to this motion, the Government repeatedly resorts to hyperbolic

  adjectives and adverbs rather than facts to buttress its otherwise bereft proof. The Government’s

  characterizations of the Komar Affidavit as “highly particularized” and “robust” with probable

  cause, its descriptions of price stock movement as “whopping,” and its characterizations of

  money transfers as “back-door” payoffs, do nothing to ameliorate the absence of actual proof of

  wrongdoing.18 (Opp., pp. 1, 7, 8)

            Further, the Government continues to rely on misleading statements in the Komar

  Affidavit,19 and even supplements those with new misleading assertions. For example, the


  17
       Agent McGuire’s search term list, with highlighting to indicate the more than 165 search terms that were not
       authorized by Exhibit B to the search warrants is annexed as Exhibit 47 to the Siegal Reply Declaration.
  18
       Similarly, the Government’s repeated touting of the fact that the Komar Affidavit spans 97 pages cannot bridge
       the gaps in actual proof therein, especially once the false and misleading passages are stripped away.
  19
       The Government concedes now that Agent Komar falsely made the highly prejudicial and inflammatory
       assertion that Mr. Wey’s sister and “Bei Lu,” the CEO of CleanTech, were co-signers on a China-based bank


                                                            32
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 42
                                                             Page
                                                                of 66
                                                                   41 PageID
                                                                      of 65 #: 5859



  Government now asserts that “Oklahoma barred Mr. Wey from securities dealing in 2002 (after

  which he changed his name from one of the aliases listed on the Indictment).”20 (Opp., pp. 2-3)

  (emphasis added). This statement is false and misleading in two respects: Mr. Wey, who was not

  a registered person at the time, did agree not to request registration or act as a as a securities

  broker-dealer in Oklahoma; he did so on consent, while admitting no wrongdoing. More to the

  point however, that agreement was entered in July 2005, that is, four years after Mr. Wey had

  already moved to New York and after he had legally changed his name (in 2004) to avoid the

  xenophobic stereotyping and discrimination he had faced in Oklahoma. (Siegal Decl., Ex. 1;

  Reply Declaration of David Siegal, dated August 12, 2016 (“Siegal Reply Decl.”), Ex. 48)

            The Government’s opposition simply does not refute that several core allegations of the

  Komar Affidavit were and remain highly misleading. As each of these items is stripped away,

  the Court is left with a warrant application severely lacking in probable cause.

            1.        The Alleged Gifting of Shares Does Not Support Probable Cause

            The Komar Affidavit devotes 20 pages to allegations that Mr. Wey illegally gifted

  SmartHeat and Deer shares to individuals known to him so that those issuers could satisfy

  NASDAQ’s 300 round-lot shareholder requirement. Nowhere, however, did Agent Komar

  apprise Magistrate Judge Dolinger of the Agent’s own actual awareness (apparently) that in fact,

  no rule against satisfying this requirement through the gifting of shares existed. Given that

  Agent Komar’s assertion of the impermissibility of the gifting of shares forms the lynchpin of his

  fraud theory (and, indeed, of the Government’s whole fraud theory in this case), the

  Government’s concession is simply fatal to its probable cause argument.

       account and somehow worked in concert to send money to Mrs. Wey. (Komar Aff., ¶ 29(h)). In point of fact, no
       such joint bank account existed, and no such conspiratorial activity took place. Bei Lu is a Beijing street
       address, not a person, in this context.
  20
       While this allegation has no bearing on this motion – and is clearly just a gratuitous shot at Mr. Wey – it is
       important to set the record straight.



                                                              33
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 43
                                                             Page
                                                                of 66
                                                                   42 PageID
                                                                      of 65 #: 5860



            The Government’s response to the revelation of this apparently intentional sleight of

  hand in its warrant application is denial and defiance. First the Government defends Agent

  Komar by insisting he never actually lied. (See Opp., p. 42 (proffering that Komar’s Affidavit

  “nowhere contains [] a representation” that a “rule prohibiting counting of shareholders who

  received their shares in the form of a gift” existed)). Then it insists, despite its concession that

  no rule existed, that the violation of that “rule” was nevertheless deceptive because it was

  designed to circumvent the non-existent rule! (Id.) This is all doublespeak.

            First, the Komar Affidavit most certainly misled Magistrate Judge Dolinger to believe

  that a rule does exists. No reasonable reading could conclude otherwise. The Komar Affidavit

  states clearly that “the relevant NASDAQ listing rules in effect in 2008 and 2009” prohibit the

  gifting of shares to meet “NASDAQ’s 300 round-lot shareholder listing requirement,” because

  the requirement “is intended to ensure that an issuer has sufficient bona fide investor interest to

  sustain trading on the NASDAQ.”21 (Komar Aff., ¶ 18(b)) Agent Komar even cites SEC v.

  China Energy Savings Technology, No. 06 Cv. 6402 (E.D.N.Y.) for the proposition that the

  round-lot rule requires shareholders to make an “independent economic decision.” 22 (Komar

  Aff., ¶ 18(i); see also id. ¶ 19(j)) Yet despite this insistence, in fact there is no rule anywhere

  that requires “independent economic decisions” or “bona fide investor interest.” The conclusion

  is plain: Agent Komar misled Magistrate Judge Dolinger. There is simply no way to read the 20

  pages of the Komar Affidavit devoted to this topic and take any impression other than that a rule

  21
       Not only does the Komar Affidavit contain no citation to a rule (because there is none), it contains no citation for
       the asserted motive behind the rule. Indeed, to this day the Government has provided no citation to this asserted
       legislative history.
  22
       The Government asserts that the defense somehow “only grudgingly” acknowledged that case, but this entirely
       misses the point. While the SEC did once assert that position in a court filing, that case never progressed beyond
       the pleading stage before settling on a non-admit, non-deny basis. In any event, it is axiomatic that a plaintiff’s
       unsupported and unblessed legal theory is not remotely tantamount to the passage of a law, a rule, or regulation,
       or the issuance of a precedential court ruling (much less a binding one). Nor can it substitute for the required
       rulemaking process. 17 CFR 240.19b4; 15 U.S.C. § 78s.



                                                             34
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 44
                                                             Page
                                                                of 66
                                                                   43 PageID
                                                                      of 65 #: 5861



  existed prohibiting counting gifted shares toward the NASDAQ round-lot shareholder

  requirement.

            Second, the Government insists, even now, that gifting shares to meet the round-lot

  shareholder requirement is not only a violation of that rule, but criminal fraud. Given the

  Government’s concession that no rule exists and that Agent Komar’s references to “independent

  economic decisions” and “bona fide investor interest” have no basis on any rule of law, this

  insistence defies logic. The Government attempts to finesse this logical leap by claiming that

  Mr. Wey misled (or had others mislead) the NASDAQ about the issuers’ compliance with the

  non-existent rule. But as set forth in certain emails attached to Mr. Wey’s moving papers,

  SmartHeat’s lawyer notified NASDAQ that shareholders received shares as gifts, and NASDAQ

  nonetheless approved the listing. (Siegal Decl., Ex. 10) The Government’s retort to this

  additional revelation (of facts to which the Government surely had access, if they were not

  actually aware of, in 2012) is to insist that those communications do not complete the picture.23

  The Government’s focus on parsing words of that attorney in his communication with NASDAQ

  about that lawyer’s own personal shares say nothing whatever about Benjamin Wey or any effort

  by Mr. Wey to deceive NASDAQ about anything. Moreover, to the extent NASDAQ officials

  were left with an incomplete picture of the circumstances behind the issuers’ satisfaction of the

  300 round-lot shareholder requirement, NASDAQ’s willingness to approve the listings belies the

  Government’s insistence here that the round-lot requirement was somehow a “key prerequisite”

  to NASDAQ’s listing process.




  23
       The Government claims these emails are “select,” but fails to offer any evidence of its own to refute them, and
       denies neither the existence of the communications nor the accuracy of the defense’s citation of them. The fact
       remains that the relevant NASDAQ officials knew that many round-lot holders had received their shares as gifts
       prior to approving the listings, but approved them nevertheless.



                                                            35
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 45
                                                             Page
                                                                of 66
                                                                   44 PageID
                                                                      of 65 #: 5862



            In sum, the Government’s effort to downplay the falsehoods supporting Agent Komar’s

  central theory of deception, or their significance to the warrant application as a whole, fails.

  Agent Komar devoted twenty pages to this theory and his belief that the share certificates would

  be found at the NYGG Office (or later the Apartment).24 Magistrate Judge Dolinger was

  undoubtedly misled by Agent Komar’s selective attestations to bless the searches. Had

  Magistrate Judge Dolinger been fully apprised of the true state of affairs (not to mention the

  Agent’s duplicitous account), there is every reason to doubt he would have at least paused before

  signing off on the warrants. See Calderon v. City of New York, 14-CV-1082, 2015 WL

  5802483, at *12 (S.D.N.Y. Oct. 5, 2015).

            2.       No Probable Cause Was Shown That Mr. Wey “Arranged” a Bribe of Brokers

            To buttress its probable cause claim, the Government points now to a supposed “back-

  door $350,000 commission that Wey arranged to funnel to the Retail Brokerage.” (Opp., p. 8

  (emphasis added)) This assertion is, however, brand new. The Komar Affidavit simply does not

  assert that Mr. Wey “arranged” any $350,000 payment. (See Komar Aff., ¶ 26) (alleging that “an

  undisclosed $350,000 payment . . . that was disguised as a consulting payment” was made by

  Deer). Nothing in the Komar Affidavit alleges that Mr. Wey had any involvement in this

  payment, let alone “arranged” for it. The Government’s feeble attempt now to tie Mr. Wey to

  this payment – without any evidence whatsoever – provides no support for a finding of probable

  cause.




  24
       The Government continues to rely heavily on the contention that Mr. Wey supposedly kept and stored share
       certificates of issuers at the Apartment and the NYGG Office, rather than providing them to the shareholders.
       (Opp., pp. 6, 42) However, the Government’s continued insistence on the persuasiveness of this “fact” must at
       some point begin to lose its power, given that despite exhaustive, surprise searches of both Mr. Wey’s business
       and home, the FBI never found any such share certificates at either location.



                                                            36
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 46
                                                             Page
                                                                of 66
                                                                   45 PageID
                                                                      of 65 #: 5863



         3.      The Komar Affidavit Intentionally Manipulated the Trading Data Evidence to
                 Falsely Suggest a Pump and Dump Scheme

         Agent Komar in his affidavit painted a portrait of an alleged “pump and dump” scheme,

  but to do so, he strategically selected expanded timeframes to make his misleading case to

  Magistrate Judge Dolinger. By selecting a one-year period (in and of itself, an absurdly large

  window for maintenance of a supposed market manipulation), Agent Komar avoided the hazards

  of having to actually match buying activity with selling activity. Discovering that his selected

  window still did not support his claim, Agent Komar cheated yet again, selecting two different 1-

  year windows in order to claim that buying and selling were occurring “at the same time.” But

  when examined, the actual data belies that assertion, because most of the selling activity from the

  so-called nominees took place before the alleged corrupt-broker-induced buying. So much for

  the agent’s pump and dump theory. Indeed, the Government cannot and does not contest that the

  trading records prove that York Capital Management Inc. completed virtually all of its sales of

  SmartHeat and Deer stock prior to the alleged “pump.” And Agent Komar no doubt knew this

  when he submitted his affidavit. See United States v. Leon, 468 U.S. 897, 923 (1984).

         Rather than explain or justify Agent Komar’s chicanery, the Government ignores it, and

  instead advances yet another of Komar’s misleading “statistics” to salvage his pump and dump

  theory: “on 36 separate trading days in 2009, there were both (a) sales of Deer and/or SmartHeat

  by [alleged nominees York and Strong Growth] and (b) purchases of Deer and/or SmartHeat by”

  the alleged Corrupt Brokers. (Opp., p. 9, citing Komar Aff. ¶ 27(c)).

         First, it is hardly surprising, given that those brokers were market makers in both Deer

  and SmartHeat, that there would be a number of trading days in 2009 when their customers

  would be actively trading. Indeed, during 2009, those brokers’ non-(alleged)-Nominee




                                                  37
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 47
                                                             Page
                                                                of 66
                                                                   46 PageID
                                                                      of 65 #: 5864



  customers purchased either Deer or SmartHeat on almost 200 “separate trading days.”25

  Accordingly, the fact that 36 of those 200 days were instances where alleged Nominees sold is

  neither surprising nor indicative of criminal behavior.

            Second, although the Government fails to specify which 36 days they are counting, the

  actual trading data26 shows that on at least 20 of those days, the brokers’ non-(alleged)-Nominee

  customers’ buying amounted to 20% or less (by dollar amount) of the volume sold on those same

  days by the alleged Nominees. For example, on August 12, 2009, the alleged Nominees sold

  $37,560 of SmartHeat stock, while customers of the allegedly Corrupt Brokers purchased just

  $3,459 of SmartHeat Stock. Similarly, on July 20, 2009, the alleged Nominees sold $41,370 of

  Deer stock, while customers of the allegedly Corrupt Brokers purchased just $1,220 of Deer

  Stock. This means that, even on the overlap days, the so-called Nominees selling was

  overwhelmingly purchased by the market at large – i.e., the demand actually existed naturally in

  the market, separate and apart from any alleged “pumping” activity by the allegedly “corrupt”

  brokers. So much for the Government’s “other” pump and dump evidence – the fact of these 36

  days cannot support probable cause because it is not evidence of anything.

            But this is beside the point. For purposes of this motion, as demonstrated in the Moving

  Brief, it is clear that Agent Komar intentionally manipulated the data to paint a phony picture of

  a manipulation in order to support probable cause for the warrants. That surely demonstrates bad

  faith, or at the very least requires a hearing to ascertain that issue. The Government has failed to

  cure this concern.


  25
       Because the Government phrases their statistics in terms of trading days of Deer “and/or” SmartHeat, as we
       understand it, there would have been approximately 375 eligible “separate trading days” for these two stocks in
       2009. And as market makers, the brokers’ non-(alleged)-Nominee customers traded on 245 of those days.
  26
       The data supporting these assertions – blue sheet and account data produced by the Government – is too
       voluminous to attach to these papers. However, the defense can supply this supporting data to the Court upon
       request.



                                                            38
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 48
                                                             Page
                                                                of 66
                                                                   47 PageID
                                                                      of 65 #: 5865



         4.      The Government Has Failed to Explain Agent Komar’s Misleading Statement
                 Regarding the Price Increases in Deer and SmartHeat Stock

         The Moving Brief also addresses several pieces of information that were available to

  Agent Komar that would have explained price increases in Deer and SmartHeat stock in the

  second half of 2009, but which Agent Komar either intentionally suppressed or recklessly

  ignored when he submitted his affidavit and claimed boldly that he was “aware of no public

  information that could explain such a significant rise in the marketplace valuation of these

  stocks.” (Komar Aff., ¶ 25) Agent Komar then posits that the only possible explanation for the

  rises in these stocks’ prices was alleged market manipulation by Mr. Wey. (Id.) Agent Komar’s

  failure to supply Magistrate Judge Dolinger with clearly relevant, publicly-available information

  directly related to the movement of the price of these stocks was materially misleading.

         The Government does not deny the publicly available information identified by the

  defense to explain the price movement: the publicly disclosed, large and successful secondary

  offering financings by both issuers; the positive research coverage by multiple, independent

  market analysts, some of which predicted the prices to rise to precisely where they did rise to;

  and the simultaneous gains made across the Asian markets and the China market in particular –

  among the best performing markets in the world at the time. (Moving Brief, pp. 44-45) Nor

  does the Government contend that Agent Komar was not actually aware of all of it at the time he

  swore the affidavit. (Indeed, at this point the Court must assume Agent Komar was aware of it,

  but chose to omit it as a matter of strategy). Instead, the Government plays a word game,

  asserting that Agent Komar’s point was merely that public information could not explain “such”

  a price rise. (Opp., p. 43) Again, this linguistic hair-splitting ignores the clear implication of the

  Agent’s full attestation, which plainly asserted that the stocks quickly rose without explanation,

  and could only have occurred as a result of a manipulation. Surely had Magistrate Judge



                                                   39
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 49
                                                             Page
                                                                of 66
                                                                   48 PageID
                                                                      of 65 #: 5866



  Dolinger been provided with full, known (and certainly knowable, with any diligence) facts, he

  might reasonably have concluded that there was plenty of innocuous, market based explanations

  for the behavior of those stocks.

         5.      New York Global Group’s Electronic Data Policies Do Not Support a Finding of
                 Probable Cause

         The Government also highlights several unremarkable business practices as

  “unconventional and highly suspicious.” (Opp., p. 5) For example, the Government states that

  Mr. Wey communicated with employees over Skype (a service that offered free unlimited

  international videoconferencing capabilities) and instituted a 30-day email purge policy. Given

  the vulnerability of corporate email servers and the current state of document retention policies,

  these practices are not nearly as “highly suspicious” as the Government suggests. For example,

  in a 2014 Wall Street Journal article regarding corporate email policies, Steve Blank, a Stanford

  professor, stated that a corporate “retention policy should be 30 days.” (Siegal Reply Decl., Ex.

  46)

         The Government further emphasizes that Mr. Wey allegedly instructed his employees to

  back up important files to thumb drives rather than maintain such files on hard drives or on a

  server that could potentially be accessed by hackers. Again, the Government’s argument on this

  score rings hollow. There is no reason to believe that these corporate practices are indicative of

  criminal behavior. In any event, once the other falsehoods identified above are stripped from

  Agent Komar’s application, this fact alone could hardly justify the issuance of search warrants

  (especially one for Mr. Wey’s home), much less warrants of this unbridled scope.

         6.      Agent Komar’s Reliance on Non-existent Currency Reporting Requirements
                 Cannot Support Probable Cause

         Agent Komar also misleadingly asserted that certain wire transfers “were deliberately

  broken into increments less than $10,000 to avoid raising suspicion, given United States


                                                  40
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 50
                                                             Page
                                                                of 66
                                                                   49 PageID
                                                                      of 65 #: 5867



  currency transaction reporting requirements with respect to cash transactions over $10,000.”

  (Komar Aff., ¶ 29(i)) As demonstrated in the Moving Brief, this allegation is misleading

  because there is no currency transaction reporting requirement for wire transfers. (Moving Brief,

  p. 48) In other words, there is no “suspicion” to avoid and no law to skirt. In response, the

  Government once again latches onto a single word in Agent Komar’s 97-page affidavit – this

  time the word “cash” – in an attempt to absolve itself of this misrepresentation. (Opp., p. 44)

         The Government now admits (as it must) that “the actual rule relates to ‘cash

  transactions.’” (Id.) The Government argues, however, that because the Komar Affidavit

  includes the word “cash,” Agent Komar made clear that he was not referring to the “actual rule.”

  (Id.) This begs the question: to what rule is Agent Komar referring if not the “actual rule”? The

  Government essentially argues that Agent Komar did not mislead Magistrate Judge Dolinger

  because he effectively put the Judge on notice that he was not referring to any “actual rule.”

  Putting aside the absurdity of this post hoc interpretation, the plain implication of the affidavit is

  clear: wires were structured in such a way so as to avoid currency transaction reporting

  requirements that do not exist.

         Even if the Court were to accept the Government’s insistence that Magistrate Judge

  Dolinger was not misled, if in fact Agent Komar knew that there was no law against this

  behavior, then how can he be positing these transfers as suspicious, or as justification to search?

  The Government’s argument -- that a person would purposefully “structure” these wires to

  “avoid suspicion” ring hollow. (Opp., p. 44) Perhaps Agent Komar simply did not understand

  the law. Either way, the amounts of those wire transfers proves nothing, and must at least now

  be considered nullities.




                                                    41
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 51
                                                             Page
                                                                of 66
                                                                   50 PageID
                                                                      of 65 #: 5868



  B.        At A Minimum, A Franks Hearing Is Appropriate

            Given the significance and number of false and misleading passages of Agent Komar’s

  Affidavit, the Government is entitled to no presumption of good faith. It cannot be that the mere

  assertion of good faith can satisfy the Government’s burden here, especially in light of the

  misstatements already identified in this motion. At a minimum, the Government’s reliance on a

  good faith pass requires further scrutiny of that assertion via a Franks hearing. See, e.g., United

  States v. Westover, 812 F. Supp. 38, 40 (D. Vt. 1992); United States v. Johns, 851 F.2d 1131,

  1134 (9th Cir. 1988).

                                                             IV.

              THE GOVERNMENT SHOULD BE COMPELLED TO DISCLOSE
         ITS TAINT PROCESS, AND SHOULD BE PROHIBITED FROM REVIEWING
               PRIVILEGED OR POTENTIALLY PRIVILEGED DOCUMENTS

            Mr. Wey has sought information from the Government concerning (i) how it identified

  potentially privileged materials to avoid invading the attorney client privilege, and (ii) the

  process by which it marked and/or excluded such files from review by the prosecution team.

  Contrary to the Government’s assertion, it has yet to provide Mr. Wey with “all relevant

  information about the ‘taint procedure’ used thus far.” (Opp., p. 53) To date, the only

  information the Government has provided to Mr. Wey concerning its privilege review is that it

  somehow used the list of counsel supplied by NYGG attorneys in 201227 to “guide the initial

  identification of the potentially privileged documents,” and that a “taint team [will] review the


  27
       The Government states that this list was “plainly over-inclusive, and resulted in the identification of 1,295
       electronic documents as potentially privilege.” (Opp., p. 52) This is illogical. First, the Government seized
       every electronic device from the NYGG Office and from Mr. Wey’s home, where he lives with his wife (who is
       an attorney). Frankly, it is surprising that the Government was only able to segregate 1,295 electronic
       documents as potentially privileged. Second, the list, on its face, includes reputable law firms and the attorneys
       at those firms. If the Government’s search turned up communications with those attorneys, such
       communications are likely privileged. In fact, despite its protests that the list provided was “over-inclusive,” the
       Government nonetheless failed to segregate privileged documents related to lawyers that were named on the list.
       In any event, the Government concedes that it “agreed to be guided” by this list. (Opp., p. 52)



                                                              42
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 52
                                                             Page
                                                                of 66
                                                                   51 PageID
                                                                      of 65 #: 5869



  1,295 potentially privileged documents.” (Id.) This explanation falls woefully short of a

  description of the Government’s review and taint processes that would enable Mr. Wey and the

  Court to sufficiently evaluate the propriety of the Government’s privilege review process.

         The Government has entirely failed to provide Mr. Wey with the necessary details

  regarding the process it used to identify these “potentially privileged” documents. For example,

  Mr. Wey does not know what search terms the Government used to cull the potentially

  privileged material, or how those terms were applied, to which data set they were applied, when

  they were applied, or whether the Government conducted any privilege review beyond the

  application of the search terms.

         Further, the need for this information is compelling, because the Government’s

  production is littered with privileged materials. (Siegal Decl., Ex. 43) The Government admits

  that it used “imperfect search terms,” which allowed privileged materials to get past its taint team

  and into the possession of the prosecution team. (Opp., p. 53) In an attempt to avoid blame for

  this misstep, the Government curiously states that its search terms were “developed in

  consultation with the defense.” (Opp., p. 53) The defense does not know to what this refers, but

  apart from having provided lists of attorney names to the Government in 2012, the defense

  recalls no “consultation” with the Government on its taint process or its search-term

  development. (Siegal Reply Decl., ¶ 6)

         To determine whether the taint process was proper, prior to reviewing any privileged or

  potentially privileged documents, the Government should be required to disclose to Mr. Wey and

  the Court the parameters and processes of its privilege review process. See United States v.

  Kaplan, 02-CR-883, 2003 U.S. Dist. LEXIS 21825, at *9 n.4, *37 (S.D.N.Y. Dec. 8, 2003)

  (challenges to the Government’s taint process must be brought by the defense and evaluated by




                                                  43
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 53
                                                             Page
                                                                of 66
                                                                   52 PageID
                                                                      of 65 #: 5870



  the Court before “potentially privileged materials are turned over to the trial team”).

  Accordingly, the Government should be directed to immediately and fully describe its taint

  process, including its search terms used, how it applied those terms to the search materials, and

  the method used to review the search materials.

                                                    V.

                           THE CHARGES SHOULD BE DISMISSED

  A.     Counts One, Two, Three, Four, Seven, And Eight Are Duplicitous

         Counts One, Two, Three, Four, Seven, and Eight of the Indictment are duplicitous,

  because they impermissibly combine two or more distinct crimes into one count in contravention

  of Fed. R. Crim. P. 8(a)’s requirement that there be “a separate count for each offense.”

         The Government does not dispute that these counts combine multiple crimes into one

  count. Instead, the Government argues that it is permissible to combine these crimes because

  they are part of “a single continuing scheme” based on the following allegations:

                Mr. Wey allegedly used “Nominees” that held shares he controlled;

                Deer, SmartHeat, and Cleantech were each China-based companies that accessed
                 the United States financial markets through reverse mergers;

                Mr. Wey failed to file SEC Form 13D reporting his ownership of greater than 5%
                 share ownership;

                Mr. Wey allegedly used “deceptive means to artificially increase the number if
                 round-lot shareholders” to gain listing on NASDAQ;

                “Retail brokers. . . “ solicited their customers to buy shares of common stock of
                 the Issuers, often on margin, while those brokers simultaneously actively
                 discouraged the sale of these stocks by their customers”;

                Mr. Wey allegedly instructed “Erbek, to maintain the share prices” of Issuers;

                Mr. Wey allegedly orchestrated “match trades”;


                                                    44
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 54
                                                             Page
                                                                of 66
                                                                   53 PageID
                                                                      of 65 #: 5871




                 Mr. Wey allegedly “‘caused millions of dollars’ worth of the Issuers’ stock and
                  cash” proceeds to be transferred “from U.S. accounts to overseas accounts, and
                  then caused the proceeds to be funneled back to the United States.”

  (Opp., p. 56-58)

          These allegations reveal that the Government has alleged three discrete crimes that it has

  attempted to bind together with superficial similarities or innocuous or vague features. For

  example, the fact that these Issuers are all China-based operations and were brought to market

  through reverse mergers has no legitimate bearing on the legality of conduct and is not part of

  some “scheme.” Similarly, the allegations relating to use of “Nominees,” retail brokers, and

  money laundering are far too vague to make out a “continuing scheme” or to provide some string

  of commonality.

          Moreover, these allegations are plainly not uniformly applicable to all three Issuers. For

  example, the Government alleges a 13D violation related to Deer and CleanTech, but not with

  respect to SmartHeat. With regard to “match trades” (sic), in point of fact, the Indictment alleges

  only one, pertaining only to CleanTech. Regarding the allegation that Mr. Wey somehow misled

  NASDAQ relating to compliance with its listing requirements, that assertion applies only to Deer

  and SmartHeat, not CleanTech. (See Komar Aff., ¶¶ 18-19)

          Differences in the trading of securities further confirm that there is no single “scheme”

  that can be reasonably presented to the jury: while Deer and SmartHeat traded on NASDAQ for

  several years, CleanTech traded only briefly on NASDAQ, and the timing and volume of the

  Issuers’ trading activity differ significantly.

          More fundamentally, the substantive counts will require the Government to prove actual

  market manipulation with respect to each of the Issuers. This will require analysis of alleged

  wrongful conduct in comparison to stock price movement and other market factors. This


                                                    45
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 55
                                                             Page
                                                                of 66
                                                                   54 PageID
                                                                      of 65 #: 5872



  analysis cannot be done across the three Issuers indiscriminately. To the extent any “scheme” is

  charged, they are three separate “schemes” relating to the manipulation in the market price of

  three separate securities. The Government’s “scheme” theory suggests that it can somehow

  prove market manipulation of CleanTech stock through failure to file a Form 13D for Deer, or

  that a single alleged 1,000 share match trade in CleanTech in 2010 can somehow prove

  manipulation of the market price of SmartHeat in 2009. That is not the case. Put simply, these

  are separate offenses which require discrete proof and individual jury findings.28

            The Government’s argument that its duplicitous charging “benefits” Mr. Wey (Opp., p.

  59) does not relieve the Government from complying with the Sixth Amendment and the Rules

  of Criminal Procedure. In any event, for the reasons stated in the Moving Brief (and in Mr.

  Wey’s bill of particulars motion, Doc. No. 40), allowing the Government to proceed on a vague

  and amorphous theory through trial benefits the Government alone. The prejudice to Mr. Wey

  will be profound should the Government be permitted to proceed on the Indictment as currently

  charged. See United States v. Sturdivant, 244 F.3d 71, 77-79 (2d Cir. 2001) (duplicity in

  charging will prevent defendant from having fair notice of the charges, will disturb defendant’s

  protection against double jeopardy, and will create uncertainty in the verdict and sentencing).

  Accordingly, the duplicitous counts should be dismissed, or the Government should be ordered

  to choose a single distinct crime for each count. Id. at 79; see also United States v. Starks, 515

  F.2d 112, 117 (3d Cir. 1975) (dismissal of duplicitous counts is the appropriate remedy).



  28
       The Government’s citation to United States v. Vilar is not to the contrary. (Opp., p. 55) Vilar was a clear case of
       a single scheme – a Ponzi scheme – which the court properly characterized as “(1) lying about the nature of their
       investments and (2) continuing to mislead them into believing that their money was safe and invested in
       accordance with the representations they had received from Vilar.” Vilar, 729 F.3d at 80. A Ponzi scheme
       necessarily requires a series of fraudulent acts that each build off each other. Here, by contrast, any allegedly
       fraudulent acts with respect to CleanTech, would have no impact on an alleged manipulation of market for Deer
       stock, or vice versa. They are necessarily two independent alleged set of circumstances.



                                                             46
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 56
                                                             Page
                                                                of 66
                                                                   55 PageID
                                                                      of 65 #: 5873



  B.        Counts Two Through Six Must Be Dismissed

            The Government’s broad contention that Mr. Wey’s dismissal motion fails because the

  Indictment “tracks the language” of the charging statute misses the point of Mr. Wey’s argument.

  Where, as here, an indictment is challenged on the grounds that the facts alleged fail to state an

  offense as matter of law, courts routinely determine whether those facts, if true, are sufficient to

  support criminal liability.29 Here, they do not. Accordingly, Counts Two through Six of the

  Indictment, which allege securities fraud pursuant to 15 U.S.C. § 78j(b) and 18 U.S.C. § 1348,

  wire fraud pursuant to 18 U.S.C. § 1343, and failure to disclose ownership interests in excess of

  five percent of Deer and CleanTech stock, respectively, must be dismissed because each of these

  counts fails to state an offense.

            1.       Count Two Fails to Allege any Deceptive Act

            “Section 10(b) is aptly described as a catchall provision, but what it catches must be

  fraud.” Chiarella v. United States, 445 U.S. 222, 234-35 (1980). As set forth in the Moving

  Brief, the Indictment fails to state a securities law violation because, in part, the Government’s

  allegation that Mr. Wey failed to a file a 13D disclosure does not constitute a deceptive act as

  required by Section 10(b) and Rule 10b-5. (Moving Brief, pp. 68-69)

            Contrary to the government’s assertion, United States v. Finnerty, 533 F.3d 143 (2d Cir.

  2008) is directly on point. In Finnerty, the Second Circuit explained that securities fraud under

  Section 10(b) and Rule 10b-5 requires “some proof of manipulation or a false statement, breach

  of a duty to disclose, or deceptive communicative conduct.” Id. at 150. As set forth in the

  Moving Brief, “[t]he mere failure to file a Schedule 13D does not equate to fraud”— that is, Mr.


  29
       See, e.g., United States v. Robilotto, 828 F.2d 940, 945 (2d Cir. 1987); United States v. Williams, 705 F.2d 603,
       622 (2d Cir. 1983); United States v. Myers, 692 F.2d 823, 850 (2d Cir. 1982); United States v. Mowad, 641 F.2d
       1067, 1074 (2d Cir. 1981); United States v. Myers, 635 F.2d 932, 940 (2d Cir. 1980); United States v. Ross, 98-
       CR-1174-1, 1999 WL 782749, at *3-7 (S.D.N.Y. Sept. 16, 1999).



                                                            47
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 57
                                                             Page
                                                                of 66
                                                                   56 PageID
                                                                      of 65 #: 5874



  Wey’s alleged failure to file a Schedule 13D does not constitute a deceptive or fraudulent act

  because there is nothing inherently deceptive or fraudulent about failing to file a Schedule 13D.30

  (Moving Brief, p. 70).

            Rather than explaining how failure to file a Schedule 13D could somehow constitute a

  deceptive act, the Government lists a plethora of incorporated allegations it contends amount to

  deceptive acts. (Opp., pp. 61-62). By failing to address Mr. Wey’s argument, the Government

  concedes the point. Exodus Partners, LLC v. Cooke, 04-CV-10239, 2007 U.S. Dist. LEXIS

  3544, at *45 (S.D.N.Y. 2007) (“Defendants implicitly concede this point by failing to argue in

  their opposition brief.”); Anti-Monopoly, Inc. v. Hasbro, Inc., 958 F. Supp. 895, 907 (S.D.N.Y.

  1997) (“[T]he failure to provide argument on a point at issue constitutes abandonment of the

  issue.”). Moreover, the incorporated allegations to which the Government alludes do not

  constitute “deceptive acts” or were addressed — and refuted — in the Moving Brief. (See

  Moving Brief, pp. 71-72 & nn.49-50).

            For example, the Government contends that:

            Count Two alleges (by incorporation) that ‘[a]lthough records associated with the
            Nominee Entities . . . identify certain of the Nominee Owners as the sole
            shareholders, directors, and/or signatories of the Nominee Entities, in truth and in
            fact, and unbeknownst to the investing public, the Nominee Entities were actually
            controlled by’ Wey

  (Opp., p. 62). This allegation, however, fails to allege a deceptive act — or more importantly,

  any act by Mr. Wey whatsoever. Remarkably, this allegation does not allege that Mr. Wey

  caused these records to be documented in a certain way, nor does it allege how the investing

  public was deceived. “Broad as the concept of “deception” may be, it irreducibly entails some

  act that gives the victim a false impression.” Finnerty, 533 F.3d at 148 (emphasis added); see

  30
       Moreover, in the civil context, allegations of misrepresentations or omissions alone cannot support a claim of
       market manipulation. See Sharette v. Credit Suisse Intern., 127 F. Supp. 3d 60, 77 (S.D.N.Y. 2015).



                                                            48
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 58
                                                             Page
                                                                of 66
                                                                   57 PageID
                                                                      of 65 #: 5875



  also United States v. Bongiorno, 05-CR- 390, 2006 WL 1140864, at *7 (S.D.N.Y. May 1, 2006)

  (dismissing indictment alleging securities fraud under section 10(b) and Rule 10b-5 because the

  government failed to identify any deceptive act by the defendant). Accordingly, since the

  alleged criminal conduct in Count Two fails to allege any deceptive act, Count Two fails to state

  an offense and must be dismissed.

          2.      Count Three Fails to State an Offense

          The Government contends that “Mr. Wey ignores well-established law” by suggesting

  that “more is required” of an indictment than language that “does little more than . . . track the

  language of the statute charged and state the time and place (in approximate terms) of the alleged

  crime.” (Opp., pp. 63-64) This is false. The Second Circuit and the United States Supreme

  Court have each concluded that where the definition of an offense “includes generic terms, it is

  not sufficient that the indictment shall charge the offense in the same generic terms as in the

  definition . . . it must descend to particulars.” Russell v. United States, 369 U.S. 749, 765 (1962);

  United States v. Pirro, 212 F.3d 86, 93 (2d Cir. 2000). Moreover, in addition to containing the

  elements of the charged offense, the Indictment must “fairly inform[] a defendant of the charge

  against which he must defend” and “enable[] [the defendant to plead an acquittal or conviction in

  bar of future prosecutions for the same offense.” United States v. Alfonso, 143 F.3d 772, 776 (2d

  Cir. 1998).

          Here, while the Government’s allegations in Count Three may “track the language of the

  statute,” the facts as set forth in the allegations do not, as alleged, set forth an essential element

  in the charged offense: a scheme to defraud. With regards to this essential element, United

  States v. Barr, 816 F.2d 94 (2d Cir. 1987) is squarely on point: Barr sets forth clearly that in

  order to plead a scheme to defraud, the defendant must possess fraudulent intent – or in other

  words, that the defendant “contemplated some actual harm or injury to their victims.” Id. at 98.


                                                     49
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 59
                                                             Page
                                                                of 66
                                                                   58 PageID
                                                                      of 65 #: 5876



  As stated in the Moving Brief, the Indictment is devoid of any allegations concerning how Mr.

  Wey intended to cause harm to the investing public. Tellingly, in response, the Government fails

  to offer any argument that the Indictment alleges fraudulent intent besides a flawed assertion that

  “Wey’s material omissions and manipulative conduct were designed to generate an economic

  benefit for Wey at the expense of other market actors.” (Opp, p. 64) This is simply insufficient

  to allege fraudulent intent. Accordingly, Count Three thus must be dismissed.31

            3.       Count Four Should Be Dismissed for Failure to Allege Wire Fraud

            Count Four (charging wire fraud) should also be dismissed, because, as addressed above

  and in the Moving Brief, the Indictment does not adequately allege that Mr. Wey intentionally

  deceived or contemplated some actual harm or injury to his alleged victims. See Barr, 816 F.2d

  at 98. As discussed in more detail in Mr. Wey’s motion for a bill of particulars (Doc. Nos. 41,

  49), the Government has failed to identify the alleged wire that serves as the basis for this Count.

            In response to this motion, the Government has instead identified vague references to

  “certain emails [sic] communications between New York, New York, and, among other places,

  Switzerland. . . .” (Opp., p. 65 (quoting Indictment, ¶32)) The Government cites two e-mails

  that are referenced elsewhere in the Indictment. Notwithstanding these vague allegations, the

  Government has simply not identified a wire as the basis for its claim, as clearly required by the

  applicable statute. See 18 U.S.C. § 1343. Accordingly, the Count Four should be dismissed.




  31
       The Government’s citation of S.E.C. v. Masri, 523 F. Supp. 361 (S.D.N.Y. 2007) for the dubious proposition that
       non-deceptive open market trading activity can constitute criminal securities fraud demonstrates the sheer
       emptiness of its fraud theory. The Second Circuit has never affirmed a criminal conviction on that theory, and
       other courts have outright rejected it. See, e.g., GFL Advantage Fund, Ltd. v. Colkitt, 272 F.3d 189, 205 (3d Cir.
       2001) (discussed in Masri, at 367-68); United States v. Mulheren, 938 F.2d 364, 371 (2d Cir. 1991) (reversing
       convictions based on evidence of open market trading that was “at least as consistent with innocence as with
       guilt,” and dismissing securities fraud counts); Nanopierce Techs., Inc. v. Southridge Capital Mgmt. LLC, 02-
       CV-767, 2002 U.S. Dist. LEXIS 24049, at *21 (S.D.N.Y. Oct. 10, 2002) ("the law of the Second Circuit on so-
       called open-market manipulation . . . is not yet fully settled.").



                                                            50
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 60
                                                             Page
                                                                of 66
                                                                   59 PageID
                                                                      of 65 #: 5877



            4.       Counts Five and Six Should Be Dismissed Because the Indictment Fails to Allege
                     Willfulness

            The charges in Counts Five and Six constitute an impermissible expansion of criminal

  liability under 15 U.S.C. § 78ff and SEC Rule 13D. Indeed, the Government fails to cite a single

  case with facts analogous to the allegations set forth in the Indictment. That is because the

  Government’s theory of liability in this case is unprecedented. As far as the defense can tell,

  Counts Five and Six are premised on a theory of criminal liability that has never been prosecuted

  as a crime. See R. Colombo, Effectuating Disclosure Under the Williams Act, 60 Cath U. L.

  Rev. 329, 351 n.278 (2011) (stating that there is no single documented case of criminal liability

  for failure to file a Schedule 13D). Where “the government has pointed to no precedent for

  criminal liability,” the Second Circuit has cautioned that courts should refrain from ratifying

  theories of criminality in such circumstances. United States v. Brennan, 183 F.3d 139, 150 (2d

  Cir. 1999); see also United States v. Matthews, 787 F.2d 38, 49 (2d Cir. 1986) (rejecting

  prosecution theory because of a “lack of any precedent for the government’s theory of liability”).

            Rather than lend support for its unprecedented theory of criminality, the Government

  relies on two cases in support of its contention that a willful violation under 15 U.S.C. § 78ff

  requires only general intent – that is, the defendant need only “have been aware of the generally

  unlawful nature of his act – rather than specific intent, in which the Government must prove that

  the defendant intended to violate a specific law.32 See United States v. George, 386 F.3d 383,

  390 (2d Cir. 2004). However, neither case involved a criminal charge for failing to file a

  Schedule 13D. See generally United States v. Kaiser, 609 F.3d 556 (2d Cir. 2010) (involving

  false filings); United States v. Dixon, 536 F.2d 1388 (2d Cir. 1976) (involving misleading

  32
       As discussed in the Moving Brief, the Government must prove specific intent “when those activities classified as
       illegal do not on their own provide notice of their criminality, either because of the difficulty of comprehending
       the legally acceptable parameters of the activity or because the criminal actus reus can be undertaken with a
       lawful purpose.” United States v. Schlisser, 168 Fed. App’x 483, 486 (2d Cir. 2006).



                                                             51
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 61
                                                             Page
                                                                of 66
                                                                   60 PageID
                                                                      of 65 #: 5878



  representations to shareholders). In sum, the Government cites no precedent applying general

  intent to a criminal charge for failing to file a 13D and, in any event, the facts as alleged in the

  Indictment are insufficient to allege that Mr. Wey willfully failed to file a Schedule 13D,

  warranting dismissal of Counts Five and Six.

  C.        Counts One, Seven, And Eight Also Fail

            For the reasons explained in the Moving Brief and for the additional reasons discussed

  above, Count One (charging conspiracy to commit wire and securities fraud) must also be

  dismissed because the Indictment’s allegations were insufficient to allege essential elements of

  the substantive crimes forming the conspiracy. In addition, Counts Seven and Eight (charging

  money laundering) must be dismissed because they are predicated on substantive charges (i.e.,

  Counts Two through Four) that similarly fail to state an offense.

  D.        The Government’s Prejudicial Pre-Indictment Delay Requires Dismissal Of The
            Indictment

            The Government does not argue that it timely indicted Mr. Wey, nor does it provide any

  justification for its lengthy delay. Instead, the Government argues that its delay should be

  excused because (i) the prejudice to Mr. Wey is speculative and (ii) the Government did not act

  with improper purpose.33 (Opp., pp. 68-69)

            The Government argues that any prejudice to Mr. Wey is speculative because the two

  potential witnesses identified by Mr. Wey (one of which recently suffered a stroke) are not

  currently precluded from testifying. (Opp., p. 69) As a practical matter this is correct, however,

  the Government’s undue delay has put the ability of these witnesses to testify in grave doubt.

  Accordingly, Mr. Wey reserves his right to renew this motion should either of these witnesses be


  33
       Conspicuously absent from the Government’s opposition is any discussion of any investigative activity during
       this lengthy delay – likely because there was none. The Government has known about these important witnesses
       for years and chose not to indict.



                                                          52
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 62
                                                             Page
                                                                of 66
                                                                   61 PageID
                                                                      of 65 #: 5879



  unable to testify at trial as a result. See United States v. Gross, 165 F. Supp. 2d 372 (E.D.N.Y.

  2001) (finding actual prejudice where delay led to loss of witness testimony).

                                                             VI.

                   MR. WEY SHOULD BE PERMITTED TO TAKE A PRE-TRIAL
                    DEPOSITION OF CO-DEFENDANT SEREF DOĞAN ERBEK
                                 PURSUANT TO RULE 15

            A Rule 15 deposition of Mr. Erbek is proper because (1) Mr. Erbek will offer material,

  exculpatory testimony that is not obtainable from any other source; (2) Mr. Erbek is unavailable

  to testify in the United States; and (3) Mr. Erbek’s testimony is necessary to prevent a failure of

  justice. Mr. Wey has satisfied each of these prongs. (Wey Mem., pp. 82-88 (citing United States

  v. Vilar, 568 F. Supp. 2d 429, 437 (S.D.N.Y. 2008))) The Government does not contest that Mr.

  Wey has satisfied the first and third of these requirements: Mr. Erbek’s testimony is material,

  exculpatory, and irreplaceable, and accordingly, necessary to ensure a fair trial. The

  Government posits, however, that a Rule 15 deposition is unwarranted because it is prepared to

  grant Mr. Erbek “safe passage” to testify at the trial in this matter. While Mr. Wey appreciates

  the Government’s willingness to provide Mr. Erbek with safe passage, this is an effectively

  hollow offer, as there is no guarantee that Mr. Erbek will be willing to travel to the United States

  to testify at the trial. Without this guarantee, Mr. Wey may be foreclosed from introducing at

  trial key testimony in his defense.

            The Government itself acknowledges that Mr. Erbek’s appearance is uncertain even with

  the benefit of “safe passage” assurances. (Opp., p. 72 (“[i]t may be that in light of this safe

  passage, Erbek is willing to testify at the trial.”)).34 Indeed, there are several understandable



  34
       To the extent that the Government’s argument is that Mr. Erbek is not truly “unavailable” because there is a
       chance that he “may” testify, this is entirely without merit: Mr. Erbek has indicated his unwillingness to commit
       to testify at the trial of this action, and he is outside the Court’s subpoena power. This is the very definition of


                                                              53
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 63
                                                             Page
                                                                of 66
                                                                   62 PageID
                                                                      of 65 #: 5880



  reasons why Mr. Erbek may be unwilling to travel to the United States to testify at trial despite

  the Government’s “safe passage” offer, while he might nevertheless be agreeable to providing

  testimony through a Rule 15 deposition abroad. First, given the procedural history of this case,

  Mr. Erbek has reason to distrust the Government: Mr. Erbek was indicted entirely by surprise

  and charged with a criminal conspiracy without any prior attempted contact from the

  Government during its four year investigation.

            Second, following his indictment, Mr. Erbek made efforts to provide information to the

  Government to exonerate himself and dispel the Government’s case theories. Mr. Erbek retained

  counsel in the United States, who met with the Government and provided them with a detailed

  summary of the facts, and Mr. Erbek himself met with the Government face-to-face in London

  thereafter to provide further details and show documents to the Government that corroborated his

  account of events.35 (Siegal Decl., Exs. 43-44) Following these meetings, the Government filed

  papers in this Court wherein they stated that they “did not find Erbek’s account credible.” (Doc.

  No. 47, p. 10) No explanation was given for the Government’s distrust of Mr. Erbek’s

  statements, and presumably none has been provided to Mr. Erbek.

            Third, as a result of his indictment, Mr. Erbek may also harbor legitimate fears of being

  served with one or more civil lawsuits should he enter the United States to testify in this case.

  These are all genuine and reasonable fears that may very well dissuade Mr. Erbek from accepting

  the Government’s offer of “safe passage.”

            Finally, even were Mr. Erbek to indicate now a willingness to testify voluntarily at Mr.

  Wey’s trial, the defense cannot require him to appear, and no process exists that would ensure his

       unavailability. See United States v. Johnpull, 739 F.2d 702, 709 (2d Cir. 1984); see also Moving Brief, p. 87;
       Siegal Decl., ¶ 61.
  35
       A detailed recitation of the meetings between Mr. Erbek’s counsel and the Government, along with the
       information provided by Mr. Erbek to the Government, is set forth in the Moving Brief and supporting papers.
       (See, e.g., Moving Brief, pp. 84-87)



                                                            54
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 64
                                                             Page
                                                                of 66
                                                                   63 PageID
                                                                      of 65 #: 5881



  live testimony should he change his mind just prior to trial. This testimony is too important to

  leave to chance.

            Given that the Government does not dispute that Mr. Erbek will offer material,

  exculpatory testimony, or that his testimony is “necessary to prevent a failure of justice,” Vilar,

  568 F. Supp. 2d at 442-43, Mr. Wey’s request for a Rule 15 deposition of Mr. Erbek should be

  granted.

                                                          VII.

                          THE INDICTMENT SHOULD BE STRIPPED
                  OF ALL REFERENCES TO MR. WEY’S PURPORTED “A/K/AS”

            The Government’s continued insistence on the reference to Mr. Wey’s alleged “a/k/as” is

  unsupportable given that (i) the Government has entirely failed to identify the relevance of these

  a/k/as and (ii) the Government’s argument that these references are not harmful is unpersuasive;

  whether intended or not, the “a/k/as” plainly present a risk of improper prejudicial effect.

            First, the Government refers to these names as “aliases,” but they are not. Mr. Wey, as

  the Government concedes, legally changed his name. (Siegal Decl., Ex. 1) Mr. Wey does not go

  by several names; the purpose of his legal name change was to avoid the all too common and

  regrettable anti-Asian discrimination he experienced in the United States business community.

            Second, the Government argues that “[t]he alias ‘Benjamin Wei’ is highly relevant”

  because “in 2002, Wey was permanently barred by Oklahoma from securities dealing in that

  state,” and “[i]mportantly, after this sanction, and around the time he founded NYGG, Wey

  changed his name from ‘Benjamin Wei,’ which he had been using at the time of the sanction, to

  “Benjamin Wey.” (Opp., p. 73) (emphasis added) This argument fails, because the Government

  has this “important” timeline wrong. Mr. Wey changed his name on January 8, 2004.36 (Siegal

  36
       Mr. Wey did so after he became a naturalized U.S. citizen.


                                                            55
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 65
                                                             Page
                                                                of 66
                                                                   64 PageID
                                                                      of 65 #: 5882



  Decl., Ex. 1) Mr. Wey entered in the “no fault” agreement with the Oklahoma Department of

  Securities on July 13, 2005 – more than a year after he legally changed his name. (Siegal Reply

  Decl., Ex. 48)

            Third, the Government offers no justification at all for referencing the name “Tianbing

  Wei.” Instead, the Government states that it should be allowed, because “there is nothing

  inflammatory or prejudicial about this name.” (Opp., p. 73) With all due respect, that claim is

  either naïve or disingenuous. In any event, it begs the question: if this name (which predates the

  Government’s allegations) is not relevant to the case, then why would the Government include it

  in the Indictment except for its inflammatory and prejudicial effect?

            In sum, there is no reason to include any of these “aliases” in the Indictment other than to

  paint Mr. Wey as a criminal who goes by several names, and to stoke anti-Asian biases. The

  Court should strike this irrelevant and prejudicial surplusage from the Indictment.37 See United

  States v. Grant, 14-CR-391, 2015 WL 321586, at *5-6 (N.D. Tex. Jan. 26, 2015).




  37
       The additional surplusage identified in the Moving Brief should also be stricken from the Indictment (Moving
       Brief, p. 90 n.57) as the Government has offered no argument in opposition to Mr. Wey’s request for such relief.



                                                            56
Case 1:18-cr-00681-WFK
         Case 1:15-cr-00611-AJN
                         DocumentDocument
                                  188-1 Filed
                                          62 09/18/19
                                              Filed 08/12/16
                                                        Page 66
                                                             Page
                                                                of 66
                                                                   65 PageID
                                                                      of 65 #: 5883



                                            CONCLUSION

          Based on the foregoing, Mr. Wey respectfully requests an Order, (1) suppressing the

  fruits of the searches of both the NYGG Office and the Apartment, (2) dismissing the

  Indictment, or (3) if it does not dismiss the Indictment, to strike the surplusage from the

  Indictment, and (4) compel the Government to disclose its taint process and prohibit the

  Government from reviewing privileged or potentially privileged documents and (5) permit the

  defense to take the deposition of Mr. Erbek pursuant to Rule 15, together with such other and

  further relief as it deems just and proper.

 Dated:    August 12, 2016
                                                 HAYNES and BOONE, LLP
                                                 Attorneys for Defendant Benjamin Wey



                                                     By: s/David Siegal________________
                                                     David Siegal
                                                     Sarah Jacobson
                                                     Joseph Lawlor
                                                     30 Rockefeller Plaza
                                                     26th Floor
                                                     New York, New York 10112
                                                     Telephone: (212) 659-4995
                                                     david.siegal@haynesboone.com

                                                     Barry F. McNeil
                                                     2323 Victory Avenue, Suite 700
                                                     Dallas, Texas 75219-7672
                                                     Telephone: (214)-651-5580
                                                     barry.mcneil@haynesboone.com




                                                   57
